UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2402 John Hancock Sovereign Bond Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended May 31, 2012 SEC 30-day SEC 30-day Average annual total returns (%) Cumulative total returns (%) yield (%) yield (%) with maximum sales charge with maximum sales charge subsidized unsubsidized 1 as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-12 5-31-12 Class A 0.46 6.70 5.93 0.46 38.29 77.89 4.25 4.20 Class B –0.52 6.63 5.82 –0.52 37.88 76.11 3.75 3.70 Class C 3.55 6.96 5.68 3.55 39.99 73.81 3.74 3.69 Class I 2 5.70 8.17 6.88 5.70 48.09 94.51 4.85 4.80 Class R6 5.78 8.22 6.93 5.78 48.44 95.48 4.92 4.87 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I and Class R6 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-12 for Class A, Class B, Class C, Class I and Class R6 shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Class I Class R6* Net (%) 1.00 1.70 1.70 0.60 0.54 Gross (%) 1.05 1.75 1.75 0.65 0.59 * Expenses have been estimated for the Class’s first full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Bond Fund | Annual report Without With maximum Start date sales charge sales charge Index Class B 4 5-31-02 $17,611 $17,611 $17,711 Class C 4 5-31-02 17,381 17,381 17,711 Class I 2 5-31-02 19,451 19,451 17,711 Class R6 2 5-31-02 19,548 19,548 17,711 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Class R2 shares were first offered on 3-1-12. Because the class has limited operating history, performance is not shown. Barclays Capital Government/Credit Bond Index is an unmanaged index of U.S. government bonds, U.S. corporate bonds and Yankee bonds. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements andwaivers. 2 For certain types of investors as described in the Fund’s prospectuses. 3 The inception date for Class R6 shares is 9-1-11. The returns prior to this date are those of Class A shares that have been recalculated to apply the estimated gross fees and expenses of Class R6 shares. 4 No contingent deferred sales charge is applicable. Annual report | Bond Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC U.S. bonds posted solid gains for the 12 months ended May 31, 2012, as yields fell sharply. A trend toward risk aversion at the beginning and end of the reporting period, resulting primarily from slowing economic activity and worsening European sovereign debt problems, led to a strong rally in the Treasury bond sector as Treasury yields fell to historically low levels. In between, improving economic data and better news out of Europe helped corporate bonds and commercial mortgage-backed securities outperform. For the full 12-month period, Treasury bonds and higher-quality corporate securities generated the best returns, while high-yield corporate bonds and mortgage-backed securities lagged. For the year ended May 31, 2012, John Hancock Bond Fund’s Class A shares posted a total return of 5.21%, excluding sales charges. By comparison, the Fund’s benchmark, the Barclays Capital Government/Credit Bond Index, returned 8.29% and the Morningstar, Inc. intermediate-term bond category, the Fund’s peer group produced an average return of 5.64%. The Fund’s underperformance of its benchmark index and Morningstar peer group average was driven largely by its allocations to various segments of the fixed-income market. In particular, an underweight position in Treasury securities and meaningful exposure to high-yield corporate bonds (which are not represented in the benchmark index) and commercial mortgage-backed securities weighed on performance. An emphasis on bonds issued by financial companies within the Fund’s corporate holdings also detracted from relative results as finance-related securities underperformed other segments of the corporate bond market. During the reporting period, we lowered the Fund’s risk profile by reducing its exposure to corporate bonds, although they continued to comprise the largest bond weighting in the portfolio. We modestly increased the Fund’s holdings of residential and commercial mortgage-backed securities, as well as Treasury bonds. The best individual performers in the Fund’s portfolio for the 12-month period were long-term Treasury bonds, which rallied sharply thanks to a significant decline in interest rates. Most notably, 30-year Treasury securities gained significant ground. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results The major risk factors in this Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Fund’s average maturity will make it more sensitive to interest-rate risk. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Mortgage and asset-backed securities may be sensitive to changes in interest rates, subject to early repayment risk and their value may fluctuate in response to the market’s perception of issuer creditworthiness. 8 Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2011 with the same investment held until May 31, 2012. Account value Ending value Expenses paid during on 12-1-11 on5-31-12 period ended 5-31-12 1 Class A $1,000.00 $1,052.10 $5.23 Class B 1,000.00 1,044.80 8.79 Class C 1,000.00 1,045.50 8.80 Class I 1,000.00 1,057.00 3.19 Class R6 1,000.00 1,057.80 2.93 For the class noted below, the example assumes an account value of $1,000.00 on March 1, 2012, with the same investment held until May 31, 2012. Account value Ending value Expenses paid during on 3-1-12 on5-31-12 period ended 5-31-12 2 Class R2 $1,000.00 $1,016.80 $2.03 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2011, with the same investment held until May 31, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-11 on5-31-12 period ended 5-31-12 3 Class A $1,000.00 $1,019.90 $5.15 Class B 1,000.00 1,016.40 8.67 Class C 1,000.00 1,016.40 8.67 Class I 1,000.00 1,021.90 3.13 Class R2 1,000.00 1,021.00 4.04 Class R6 1,000.00 1,022.20 2.88 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.02%, 1.72%, 1.72%, 0.62% and 0.57% for Class A, Class B, Class C, Class I and Class R6 shares, respectively, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 2 Expenses are equal to the Fund’s annualized expense ratio of 0.80% for Class R2 shares, multiplied by the average account value over the period, multiplied by 92/365 (to reflect the period). 3 Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 10 Bond Fund | Annual report Portfolio summary Portfolio Composition 1 Corporate Bonds 43.5% Capital Preferred Securities 1.8% U.S. Government Agency 25.0% Preferred Securities 1.0% Collateralized Mortgage Obligations 11.5% Term Loans 0.4% U.S. Government 6.2% Convertible Bonds 0.2% Asset Backed Securities 5.3% Municipal Bonds 0.2% U.S. Government Agency Collateralized Foreign Government Obligations 0.1% Mortgage Obligations 2.6% Short-Term Investments & Other 2.2% Quality Composition U.S. Government Agency 25.0% BBB 21.1% U.S. Government 6.2% BB 9.7% U.S. Government Agency Collateralized B 9.8% Mortgage Obligations 2.6% CCC & Below 5.4% AAA 4.6% Equity 1.0% AA 3.5% Short-Term Investments & Other 2.2% A 8.9% 1 As a percentage of net assets on 5-31-12. 2 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Corporation ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-12 and do not reflect subsequent downgrades or upgrades, if any. Annual report | Bond Fund 11 Fund’s investments As of 5-31-12 Maturity Rate (%) date Par value^ Value Corporate Bonds 43.5% (Cost $559,924,208) Consumer Discretionary 5.4% Auto Components 0.4% Allison Transmission, Inc. (S) 7.125 05-15-19 1,675,000 1,750,377 Exide Technologies 8.625 02-01-18 2,600,000 1,924,000 Hyva Global BV (S) 8.625 03-24-16 1,155,000 984,638 Visteon Corp. 6.750 04-15-19 1,115,000 1,110,819 Automobiles 0.5% Ford Motor Credit Company LLC 5.000 05-15-18 1,925,000 2,103,915 Hyundai Capital Services, Inc. (S) 4.375 07-27-16 1,335,000 1,410,157 Hyundai Capital Services, Inc. (S) 6.000 05-05-15 1,715,000 1,875,292 Kia Motors Corp. (S) 3.625 06-14-16 1,315,000 1,355,410 Food Products 0.1% Simmons Foods, Inc. (S) 10.500 11-01-17 1,160,000 1,087,500 Hotels, Restaurants & Leisure 1.3% Arcos Dorados Holdings, Inc. (BRL) (D)(S) 10.250 07-13-16 2,275,000 1,192,856 CCM Merger, Inc. (S) 9.125 05-01-19 1,945,000 1,945,000 Downstream Development Authority of the Quapaw Tribe of Oklahoma (S) 10.500 07-01-19 1,175,000 1,210,250 Greektown Superholdings, Inc. 13.000 07-01-15 1,965,000 2,141,850 Jacobs Entertainment, Inc. 9.750 06-15-14 2,585,000 2,578,538 Little Traverse Bay Bands of Odawa Indians (S) 9.000 08-31-20 1,315,000 1,196,650 Marina District Finance Company, Inc. 9.500 10-15-15 1,295,000 1,227,013 MGM Resorts International (S) 8.625 02-01-19 1,640,000 1,734,300 Seminole Indian Tribe of Florida (S) 6.535 10-01-20 2,260,000 2,265,243 Seminole Indian Tribe of Florida (S) 7.750 10-01-17 1,455,000 1,564,125 Waterford Gaming LLC (S) 8.625 09-15-14 751,274 432,324 Household Durables 0.3% American Standard Americas (S) 10.750 01-15-16 820,000 639,600 Corp. GEO SAB de CV (S) 8.875 03-27-22 1,995,000 1,920,188 DR Horton, Inc. 4.750 05-15-17 1,550,000 1,565,500 Internet & Catalog Retail 0.2% Expedia, Inc. 5.950 08-15-20 2,125,000 2,253,325 Media 1.5% AMC Entertainment, Inc. 8.750 06-01-19 780,000 834,600 Cablevision Systems Corp. 8.625 09-15-17 610,000 666,425 12 Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Media (continued) CBS Corp. 7.875 07-30-30 2,730,000 $3,644,403 CCO Holdings LLC 8.125 04-30-20 590,000 649,000 Cinemark USA, Inc. 7.375 06-15-21 800,000 856,000 Cinemark USA, Inc. 8.625 06-15-19 750,000 815,625 CSC Holdings, Inc. 7.875 02-15-18 1,675,000 1,817,375 Grupo Televisa SAB 6.625 01-15-40 1,295,000 1,553,622 News America, Inc. 6.150 03-01-37 775,000 875,927 News America, Inc. 6.150 02-15-41 295,000 339,085 News America, Inc. 6.400 12-15-35 705,000 803,705 Regal Cinemas Corp. 8.625 07-15-19 465,000 505,688 Regal Entertainment Group 9.125 08-15-18 455,000 494,813 Time Warner Cable, Inc. 6.750 07-01-18 2,075,000 2,515,255 UBM PLC (S) 5.750 11-03-20 1,145,000 1,179,542 XM Satellite Radio, Inc. (S) 7.625 11-01-18 2,270,000 2,428,900 Multiline Retail 0.2% Macy’s Retail Holdings, Inc. 7.875 08-15-36 2,083,000 2,241,331 Specialty Retail 0.5% AutoNation, Inc. 5.500 02-01-20 1,985,000 1,999,888 AutoNation, Inc. 6.750 04-15-18 995,000 1,074,600 Hillman Group, Inc. 10.875 06-01-18 1,205,000 1,256,213 Limited Brands, Inc. 6.625 04-01-21 1,320,000 1,415,700 Toys R Us Property Company II LLC 8.500 12-01-17 570,000 586,388 Textiles, Apparel & Luxury Goods 0.4% Burlington Coat Factory Warehouse Corp. 10.000 02-15-19 3,120,000 3,221,400 Levi Strauss & Company (S) 6.875 05-01-22 300,000 297,750 Levi Strauss & Company 7.625 05-15-20 2,315,000 2,422,069 Consumer Staples 1.6% Beverages 0.1% Corp. Lindley SA (S) 6.750 11-23-21 540,000 572,400 Food & Staples Retailing 0.4% Rite Aid Corp. (S) 9.250 03-15-20 3,550,000 3,408,000 Safeway, Inc. 7.250 02-01-31 1,155,000 1,295,130 Food Products 0.4% B&G Foods, Inc. 7.625 01-15-18 990,000 1,059,300 Bunge, Ltd. Finance Corp. 8.500 06-15-19 1,776,000 2,261,391 Corp. Pesquera Inca SAC (S) 9.000 02-10-17 1,355,000 1,436,300 Del Monte Corp. 7.625 02-15-19 1,100,000 1,067,000 Household Products 0.4% Reynolds Group Issuer, Inc. (S) 9.000 04-15-19 1,890,000 1,814,400 Reynolds Group Issuer, Inc. (S) 9.875 08-15-19 1,750,000 1,745,625 Yankee Candle Company, Inc. 8.500 02-15-15 62,000 63,551 YCC Holdings LLC, PIK 10.250 02-15-16 1,920,000 1,924,800 Personal Products 0.1% Revlon Consumer Products Corp. 9.750 11-15-15 1,635,000 1,753,538 See notes to financial statements Annual report | Bond Fund 13 Maturity Rate (%) date Par value^ Value Tobacco 0.2% Alliance One International, Inc. 10.000 07-15-16 2,505,000 $2,442,375 Lorillard Tobacco Company 6.875 05-01-20 535,000 634,358 Energy 4.4% Energy Equipment & Services 0.6% Astoria Depositor Corp., Series B (S) 8.144 05-01-21 3,790,000 3,297,300 Offshore Group Investments, Ltd. (S) 11.500 08-01-15 2,045,000 2,177,925 Precision Drilling Corp. 6.625 11-15-20 1,205,000 1,223,075 Trinidad Drilling, Ltd. (S) 7.875 01-15-19 1,045,000 1,097,250 Weatherford International, Inc. 6.800 06-15-37 570,000 647,479 Gas Utilities 0.2% DCP Midstream LLC (S) 9.750 03-15-19 2,025,000 2,644,024 Oil, Gas & Consumable Fuels 3.6% Afren PLC (S) 10.250 04-08-19 1,180,000 1,191,800 Afren PLC (S) 11.500 02-01-16 2,000,000 2,085,000 Alpha Natural Resources, Inc. 6.000 06-01-19 520,000 465,400 Alpha Natural Resources, Inc. 6.250 06-01-21 1,130,000 1,005,700 Arch Coal, Inc. (S) 7.000 06-15-19 675,000 578,813 Arch Coal, Inc. (S) 7.250 06-15-21 1,190,000 1,014,475 BreitBurn Energy Partners LP (S) 7.875 04-15-22 770,000 754,600 DTEK Finance BV (S) 9.500 04-28-15 840,000 789,600 Energy Transfer Partners LP 5.200 02-01-22 645,000 682,339 Energy Transfer Partners LP 9.700 03-15-19 2,050,000 2,659,570 Enterprise Products Operating LLC (7.000% to 6-1-17, then 3 month LIBOR + 2.778%) 7.000 06-01-67 2,735,000 2,721,325 EV Energy Partners LP 8.000 04-15-19 1,730,000 1,747,300 Georgian Oil and Gas Corp. (S) 6.875 05-16-17 1,855,000 1,790,075 Kerr-McGee Corp. 6.950 07-01-24 2,965,000 3,682,933 Kinder Morgan Energy Partners LP 7.750 03-15-32 840,000 1,054,564 Linn Energy LLC (S) 6.250 11-01-19 2,200,000 2,095,500 Linn Energy LLC 8.625 04-15-20 955,000 1,012,300 Marathon Petroleum Corp. 6.500 03-01-41 995,000 1,106,427 MarkWest Energy Partners LP 6.500 08-15-21 1,975,000 2,039,188 McMoRan Exploration Company 11.875 11-15-14 1,230,000 1,285,350 Newfield Exploration Company 5.750 01-30-22 1,140,000 1,199,850 NuStar Logistics LP 7.650 04-15-18 2,025,000 2,370,497 Peabody Energy Corp. (S) 6.250 11-15-21 1,490,000 1,486,275 Petroleos Mexicanos (S) 4.875 01-24-22 1,300,000 1,365,000 Spectra Energy Capital LLC 6.200 04-15-18 1,560,000 1,835,398 Targa Resources Partners LP (S) 6.375 08-01-22 1,200,000 1,194,000 TransCanada Pipelines, Ltd. (6.350% to 5-15-17, then 3 month LIBOR + 2.210%) 6.350 05-15-67 3,170,000 3,256,687 Transportadora de Gas Internacional SA ESP (S) 5.700 03-20-22 1,410,000 1,438,200 Williams Partners LP 7.250 02-01-17 3,045,000 3,660,163 Financials 15.2% Capital Markets 1.8% Affinion Group Holdings, Inc. 11.625 11-15-15 1,205,000 970,025 Credit Suisse New York 4.375 08-05-20 1,070,000 1,135,180 14 Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Capital Markets (continued) Jefferies Group, Inc. 6.875 04-15-21 1,240,000 $1,196,600 Jefferies Group, Inc. 8.500 07-15-19 665,000 704,900 Macquarie Bank, Ltd. (S) 6.625 04-07-21 1,055,000 1,060,826 Macquarie Group, Ltd. (S) 6.000 01-14-20 1,345,000 1,348,084 Morgan Stanley 5.550 04-27-17 3,870,000 3,786,892 Morgan Stanley 5.750 01-25-21 1,385,000 1,306,549 Morgan Stanley 7.300 05-13-19 2,270,000 2,354,635 The Goldman Sachs Group, Inc. 5.250 07-27-21 1,285,000 1,272,054 The Goldman Sachs Group, Inc. 5.750 01-24-22 1,305,000 1,339,854 The Goldman Sachs Group, Inc. 6.150 04-01-18 3,420,000 3,572,043 The Goldman Sachs Group, Inc. 6.750 10-01-37 4,550,000 4,485,909 Commercial Banks 2.0% Abbey National Treasury Services PLC 4.000 04-27-16 1,810,000 1,763,307 Banco de Credito del Peru (S) 4.750 03-16-16 760,000 777,100 Barclays Bank PLC 5.140 10-14-20 1,260,000 1,207,457 Barclays Bank PLC (S) 6.050 12-04-17 1,185,000 1,189,274 Barclays Bank PLC (S) 10.179 06-12-21 1,235,000 1,446,091 BPCE SA (12.500% to 9-30-19, then 3 month LIBOR + 12.980%) (Q)(S) 12.500 09-30-19 1,239,000 1,201,867 First Horizon National Corp. 5.375 12-15-15 1,715,000 1,820,944 ICICI Bank, Ltd. (S) 5.750 11-16-20 1,910,000 1,863,845 Lloyds TSB Bank PLC 6.375 01-21-21 2,190,000 2,363,748 Nordea Bank AB (S) 3.125 03-20-17 3,295,000 3,318,282 Regions Financial Corp. 7.750 11-10-14 1,825,000 1,984,688 Santander Holdings USA, Inc. 4.625 04-19-16 480,000 467,423 Sberbank of Russia (S) 6.125 02-07-22 600,000 614,634 Svenska Handelsbanken AB 2.875 04-04-17 2,585,000 2,620,314 Synovus Financial Corp. 7.875 02-15-19 960,000 1,005,600 Wachovia Bank NA 5.850 02-01-37 1,665,000 1,903,631 Wachovia Corp. 5.750 06-15-17 1,780,000 2,065,217 Consumer Finance 0.8% American Express Company 7.000 03-19-18 515,000 634,095 Capital One Financial Corp. 6.150 09-01-16 2,855,000 3,197,994 Discover Bank 7.000 04-15-20 1,240,000 1,450,417 Discover Financial Services (S) 5.200 04-27-22 2,745,000 2,914,979 Nelnet, Inc. (P) 3.846 09-29-36 2,595,000 2,103,367 Diversified Financial Services 3.7% Ajecorp BV (S) 6.500 05-14-22 1,470,000 1,471,526 Alfa Bank OJSC (S) 7.750 04-28-21 585,000 547,853 Bank of America Corp. 5.700 01-24-22 2,070,000 2,200,752 Bank of America Corp. 6.500 08-01-16 1,295,000 1,402,681 Bank of America NA 5.300 03-15-17 645,000 656,866 Bank of America NA 6.000 10-15-36 1,555,000 1,528,106 Bank of Ceylon (S) 6.875 05-03-17 1,325,000 1,260,159 Citigroup, Inc. 5.850 12-11-34 1,590,000 1,672,540 Citigroup, Inc. 6.125 11-21-17 3,295,000 3,566,205 See notes to financial statements Annual report | Bond Fund 15 Maturity Rate (%) date Par value^ Value Diversified Financial Services (continued) Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.375 01-19-17 1,290,000 $1,322,374 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA (11.000% to 6-30-19, then 3 month LIBOR + 10.868%) (Q)(S) 11.000 06-30-19 3,204,000 3,996,990 General Electric Capital Corp. (P) 0.947 08-15-36 2,245,000 1,648,501 General Electric Capital Corp. 4.375 09-16-20 1,510,000 1,630,121 General Electric Capital Corp. 5.300 02-11-21 880,000 980,247 General Electric Capital Corp. 5.625 05-01-18 2,305,000 2,620,541 General Electric Capital Corp. 5.875 01-14-38 485,000 552,999 General Electric Capital Corp. 6.000 08-07-19 1,605,000 1,885,272 Intercorp Retail Trust (S) 8.875 11-14-18 750,000 795,000 JPMorgan Chase & Company 6.000 01-15-18 4,825,000 5,418,296 JPMorgan Chase & Company (7.900% to 4-30-18, then 3 month LIBOR + 3.470%) (Q) 7.900 04-30-18 2,240,000 2,429,190 Merrill Lynch & Company, Inc. 6.875 04-25-18 3,215,000 3,534,127 Merrill Lynch & Company, Inc. 7.750 05-14-38 980,000 1,116,737 Nationstar Mortgage 10.875 04-01-15 2,565,000 2,770,200 Rivers Pittsburgh Borrower LP (S) 9.500 06-15-19 780,000 787,800 The Bear Stearns Companies LLC 7.250 02-01-18 1,950,000 2,299,996 USB Realty Corp. (Q)(S) 1.614 12-22-49 2,900,000 2,198,113 Insurance 3.2% Aflac, Inc. 8.500 05-15-19 1,780,000 2,355,408 American International Group, Inc. 3.800 03-22-17 1,160,000 1,177,661 American International Group, Inc. 8.250 08-15-18 1,165,000 1,401,429 AXA SA (6.379% to 12-14-36, then 3 month LIBOR + 2.256%) (Q)(S) 6.379 12-14-36 1,170,000 900,900 Chubb Corp. (6.375% until 4-15-17, then 3 month LIBOR + 2.250%) 6.375 03-29-67 1,270,000 1,289,050 CNA Financial Corp. 6.500 08-15-16 1,190,000 1,344,823 CNA Financial Corp. 7.250 11-15-23 2,290,000 2,622,728 CNO Financial Group, Inc. (S) 9.000 01-15-18 1,625,000 1,722,500 Glen Meadow Pass-Through Trust (6.505% to 2-15-17, then 3 month LIBOR + 2.125%) (S) 6.505 02-12-67 3,740,000 2,758,250 Hartford Financial Services Group, Inc. 5.125 04-15-22 1,925,000 1,962,915 Hartford Financial Services Group, Inc. 6.625 03-30-40 980,000 1,021,833 Liberty Mutual Group, Inc. (S) 4.950 05-01-22 819,000 817,699 Liberty Mutual Group, Inc. (S) 6.500 05-01-42 1,155,000 1,178,471 Liberty Mutual Group, Inc. (S) 7.800 03-15-37 2,785,000 2,715,375 Lincoln National Corp. 8.750 07-01-19 1,505,000 1,912,768 Lincoln National Corp. (6.050% to 4-20-17, then 3 month LIBOR + 2.040%) 6.050 04-20-67 2,455,000 2,221,775 Teachers Insurance & Annuity Association of America (S) 6.850 12-16-39 3,085,000 4,058,706 The Hanover Insurance Group, Inc. 6.375 06-15-21 635,000 699,792 Unum Group 7.125 09-30-16 1,585,000 1,819,398 UnumProvident Finance Company PLC (S) 6.850 11-15-15 2,395,000 2,686,380 W.R. Berkley Corp. 5.600 05-15-15 1,505,000 1,623,368 Willis Group Holdings PLC 5.750 03-15-21 1,595,000 1,766,183 Willis North America, Inc. 7.000 09-29-19 2,060,000 2,438,496 16 Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Real Estate Investment Trusts 3.5% Alexandria Real Estate Equities, Inc. 4.600 04-01-22 965,000 $993,566 Boston Properties LP 3.700 11-15-18 950,000 992,549 Boston Properties LP 3.850 02-01-23 825,000 829,521 Brandywine Operating Partnership LP 7.500 05-15-15 1,605,000 1,792,246 CommonWealth REIT 6.650 01-15-18 1,800,000 1,953,522 DDR Corp. 7.500 04-01-17 4,475,000 5,140,146 Goodman Funding Pty, Ltd. (S) 6.375 04-15-21 2,870,000 3,019,369 Health Care REIT, Inc. 4.950 01-15-21 945,000 1,001,336 Health Care REIT, Inc. 6.125 04-15-20 3,060,000 3,461,668 Health Care REIT, Inc. 6.200 06-01-16 1,835,000 2,032,941 Healthcare Realty Trust, Inc. 6.500 01-17-17 2,120,000 2,326,119 Host Hotels & Resorts LP (S) 5.250 03-15-22 2,120,000 2,117,350 MPT Operating Partnership LP 6.375 02-15-22 1,535,000 1,527,325 MPT Operating Partnership LP 6.875 05-01-21 1,025,000 1,055,750 ProLogis LP 4.500 08-15-17 295,000 310,147 ProLogis LP 6.250 03-15-17 2,355,000 2,647,211 SL Green Realty Corp. 7.750 03-15-20 980,000 1,133,332 Ventas Realty LP 4.000 04-30-19 1,650,000 1,691,567 Ventas Realty LP 4.750 06-01-21 3,325,000 3,477,551 Vornado Realty LP 4.250 04-01-15 2,825,000 2,970,030 WEA Finance LLC (S) 6.750 09-02-19 1,345,000 1,601,536 Weyerhaeuser Company 7.375 03-15-32 3,160,000 3,580,593 Real Estate Management & Development 0.1% General Shopping Investments, Ltd. (12.000% to 3-20-17, then 5 Year USGG + 11.052%) (Q)(S) 12.000 03-20-17 1,270,000 1,193,800 Realogy Corp. (S) 7.875 02-15-19 855,000 812,250 Thrifts & Mortgage Finance 0.1% Nationstar Mortgage LLC (S) 9.625 05-01-19 1,125,000 1,170,000 Health Care 1.2% Health Care Equipment & Supplies 0.2% Alere, Inc. 7.875 02-01-16 1,595,000 1,606,963 Alere, Inc. 8.625 10-01-18 965,000 961,381 Health Care Providers & Services 0.6% BioScrip, Inc. 10.250 10-01-15 1,160,000 1,255,700 HCA, Inc. 7.500 02-15-22 1,730,000 1,813,256 Medco Health Solutions, Inc. 7.125 03-15-18 2,225,000 2,760,157 National Mentor Holdings, Inc. (S) 12.500 02-15-18 2,105,000 2,062,900 Pharmaceuticals 0.4% Catalent Pharma Solutions, Inc., PIK (P) 9.500 04-15-15 1,643,387 1,680,363 Endo Pharmaceuticals Holdings, Inc. 7.250 01-15-22 1,895,000 1,980,275 Valeant Pharmaceuticals International, Inc. (S) 6.750 10-01-17 385,000 385,000 Valeant Pharmaceuticals International, Inc. (S) 6.875 12-01-18 1,335,000 1,318,313 Industrials 5.3% Aerospace & Defense 0.9% Bombardier, Inc. (S) 7.750 03-15-20 1,015,000 1,113,963 Ducommun, Inc. 9.750 07-15-18 295,000 311,963 See notes to financial statements Annual report | Bond Fund 17 Maturity Rate (%) date Par value^ Value Aerospace & Defense (continued) Embraer Overseas, Ltd. 6.375 01-15-20 1,485,000 $1,633,500 Huntington Ingalls Industries, Inc. 7.125 03-15-21 1,790,000 1,857,125 Kratos Defense & Security Solutions, Inc. 10.000 06-01-17 1,055,000 1,118,300 Textron Financial Corp. (6.000% to 2-15-17, then 3 month LIBOR + 1.735%) (S) 6.000 02-15-67 3,140,000 2,433,500 Textron, Inc. 5.600 12-01-17 1,945,000 2,146,136 Textron, Inc. 7.250 10-01-19 1,315,000 1,558,174 Airlines 2.3% America West Airlines 2000-1 Pass Through Trust 8.057 07-02-20 769,090 815,235 American Airlines 2011-1 Class B Pass Through Trust (S) 7.000 01-31-18 2,901,707 2,872,690 Continental Airlines 1997-4 Class A Pass Through Trust 6.900 01-02-18 1,416,381 1,513,828 Continental Airlines 1998-1 Class A Pass Through Trust 6.648 09-15-17 677,066 718,570 Continental Airlines 1999-1 Class A Pass Through Trust 6.545 02-02-19 522,503 560,384 Continental Airlines 2000-2 Class B Pass Through Trust 8.307 04-02-18 444,925 452,177 Continental Airlines 2007-1 Class A Pass Through Trust 5.983 04-19-22 2,225,285 2,414,435 Continental Airlines 2010-1 Class A Pass Through Trust 4.750 01-12-21 652,191 683,170 Continental Airlines 2012-1 Class B Pass Through Trusts 6.250 04-11-20 1,175,000 1,192,625 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718 01-02-23 2,516,943 2,667,959 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08-10-22 3,430,131 3,721,692 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200 07-02-18 818,349 885,862 Delta Air Lines 2011-1 Class A Pass Through Trust 5.300 04-15-19 1,540,662 1,633,102 Northwest Airlines 2002-1 Class G-2 Pass Through Trust 6.264 11-20-21 670,283 697,094 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027 11-01-19 1,493,450 1,590,525 U.S. Airways 2010-1 Class A Pass Through Trust 6.250 04-22-23 1,538,804 1,611,897 U.S. Airways 2012-1 Class A Pass Through Trust Series 2012-1A, Class PTT 5.900 10-01-24 885,000 899,381 UAL 2009-1 Pass Through Trust 10.400 11-01-16 578,794 662,720 UAL 2009-2A Pass Through Trust 9.750 01-15-17 1,602,981 1,835,414 United Air Lines 2007-1 Class C Pass Through Trust (P) 3.059 07-02-14 4,022,879 3,851,907 Building Products 0.4% Masco Corp. 7.125 03-15-20 1,380,000 1,520,202 Voto-Votorantim Overseas Trading Operations NV (S) 6.625 09-25-19 1,920,000 2,068,800 Voto-Votorantim, Ltd. (S) 6.750 04-05-21 1,940,000 2,085,500 18 Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Commercial Services & Supplies 0.3% Garda World Security Corp. (S) 9.750 03-15-17 410,000 $435,625 International Lease Finance Corp. (S) 7.125 09-01-18 1,260,000 1,386,000 Steelcase, Inc. 6.375 02-15-21 2,285,000 2,437,606 Construction & Engineering 0.1% Tutor Perini Corp. 7.625 11-01-18 1,430,000 1,426,425 Electrical Equipment 0.1% Coleman Cable, Inc. 9.000 02-15-18 1,235,000 1,281,313 Industrial Conglomerates 0.3% Odebrecht Finance, Ltd. (S) 6.000 04-05-23 1,825,000 1,884,313 Odebrecht Finance, Ltd. (S) 7.000 04-21-20 1,120,000 1,220,800 Odebrecht Finance, Ltd. (Q)(S) 7.500 09-14-15 970,000 982,125 Marine 0.2% Navios South American Logistics, Inc. 9.250 04-15-19 2,305,000 2,120,600 Road & Rail 0.5% Avis Budget Car Rental LLC (S) 8.250 01-15-19 625,000 646,875 Penske Truck Leasing Company LP (S) 3.750 05-11-17 2,315,000 2,339,715 The Hertz Corp. (S) 6.750 04-15-19 595,000 608,388 The Hertz Corp. 6.750 04-15-19 2,655,000 2,714,738 Trading Companies & Distributors 0.2% Air Lease Corp. (S) 5.625 04-01-17 525,000 513,188 Aircastle, Ltd. (S) 6.750 04-15-17 795,000 787,050 Aircastle, Ltd. (S) 7.625 04-15-20 785,000 786,963 HD Supply, Inc. (S) 8.125 04-15-19 460,000 479,550 Information Technology 0.3% Computers & Peripherals 0.1% Hewlett-Packard Company 4.375 09-15-21 1,355,000 1,376,115 IT Services 0.2% Brightstar Corp. (S) 9.500 12-01-16 2,275,000 2,343,250 Materials 4.4% Chemicals 1.1% American Pacific Corp. 9.000 02-01-15 1,090,000 1,084,550 Braskem America Finance Company (S) 7.125 07-22-41 1,545,000 1,510,238 Braskem Finance, Ltd. (S) 7.000 05-07-20 4,080,000 4,386,000 CF Industries, Inc. 6.875 05-01-18 880,000 1,047,200 CF Industries, Inc. 7.125 05-01-20 1,185,000 1,433,850 Eastman Chemical Company 3.600 08-15-22 1,425,000 1,421,587 Incitec Pivot Finance LLC (S) 6.000 12-10-19 1,370,000 1,514,482 LyondellBasell Industries NV (S) 5.000 04-15-19 1,185,000 1,205,738 Polymer Group, Inc. 7.750 02-01-19 465,000 483,600 Construction Materials 0.3% Building Materials Corp. of America (S) 6.750 05-01-21 995,000 1,017,388 Magnesita Finance, Ltd. (S) 8.625 12-31-49 2,045,000 1,995,433 Severstal Columbus LLC 10.250 02-15-18 370,000 384,800 Vulcan Materials Company 7.500 06-15-21 530,000 572,400 See notes to financial statements Annual report | Bond Fund 19 Maturity Rate (%) date Par value^ Value Containers & Packaging 0.6% ARD Finance SA, PIK (S) 11.125 06-01-18 1,335,000 $1,254,900 Pretium Packaging LLC 11.500 04-01-16 650,000 661,375 Tekni-Plex, Inc. (S) 9.750 06-01-19 1,906,000 1,891,705 Temple-Inland, Inc. 6.625 01-15-18 3,335,000 4,004,124 Metals & Mining 1.7% Alcoa, Inc. 5.400 04-15-21 1,630,000 1,681,997 Allegheny Technologies, Inc. 5.950 01-15-21 665,000 749,868 Allegheny Technologies, Inc. 9.375 06-01-19 1,300,000 1,667,423 ArcelorMittal 9.850 06-01-19 1,470,000 1,741,274 Commercial Metals Company 7.350 08-15-18 1,395,000 1,422,900 FMG Resources August 2006 Pty, Ltd. (S) 6.875 02-01-18 1,230,000 1,208,475 FMG Resources August 2006 Pty, Ltd. (S) 6.875 04-01-22 1,760,000 1,694,000 FMG Resources August 2006 Pty, Ltd. (S) 8.250 11-01-19 765,000 789,863 JMC Steel Group (S) 8.250 03-15-18 775,000 782,750 Metinvest BV (S) 8.750 02-14-18 1,755,000 1,548,788 Mongolian Mining Corp. (S) 8.875 03-29-17 2,400,000 2,328,000 Rain CII Carbon LLC (S) 8.000 12-01-18 2,350,000 2,455,750 SunCoke Energy, Inc. 7.625 08-01-19 1,125,000 1,113,750 Taseko Mines, Ltd. 7.750 04-15-19 495,000 470,250 Teck Resources, Ltd. 10.750 05-15-19 468,000 568,978 Thompson Creek Metals Company, Inc. 7.375 06-01-18 1,855,000 1,530,375 Vale Overseas, Ltd. 6.875 11-10-39 1,415,000 1,633,949 Paper & Forest Products 0.7% Georgia-Pacific LLC (S) 5.400 11-01-20 2,405,000 2,763,504 Georgia-Pacific LLC 7.250 06-01-28 815,000 1,001,240 International Paper Company 9.375 05-15-19 1,700,000 2,276,120 Westvaco Corp. 7.950 02-15-31 3,200,000 3,660,758 Telecommunication Services 2.6% Diversified Telecommunication Services 2.1% American Tower Corp. 4.700 03-15-22 1,935,000 2,010,231 CenturyLink, Inc. 5.800 03-15-22 2,340,000 2,310,591 CenturyLink, Inc. 6.450 06-15-21 1,355,000 1,404,635 CenturyLink, Inc. 7.600 09-15-39 1,295,000 1,235,295 Crown Castle Towers LLC (S) 4.883 08-15-20 3,075,000 3,372,971 Crown Castle Towers LLC (S) 6.113 01-15-20 2,390,000 2,794,539 GTP Acquisition Partners I LLC (S) 4.347 06-15-16 3,050,000 3,195,052 GTP Acquisition Partners I LLC (S) 7.628 06-15-16 1,345,000 1,401,743 GTP Towers Issuer LLC (S) 8.112 02-15-15 3,740,000 3,936,271 Oi SA (BRL) (D)(S) 9.750 09-15-16 3,440,000 1,807,968 PAETEC Holding Corp. 9.875 12-01-18 1,619,000 1,776,853 Telecom Italia Capital SA 7.200 07-18-36 1,490,000 1,273,950 West Corp. 11.000 10-15-16 1,780,000 1,875,675 Wireless Telecommunication Services 0.5% Digicel, Ltd. (S) 7.000 02-15-20 580,000 561,150 Nextel Communications, Inc. 7.375 08-01-15 2,000,000 1,955,000 NII Capital Corp. 8.875 12-15-19 1,655,000 1,530,875 SBA Tower Trust (S) 5.101 04-17-17 1,790,000 1,963,378 20 Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Utilities 3.1% Electric Utilities 1.5% Beaver Valley II Funding 9.000 06-01-17 2,111,000 2,189,001 BVPS II Funding Corp. 8.890 06-01-17 1,562,000 1,732,269 Commonwealth Edison Company 5.800 03-15-18 1,955,000 2,368,848 Israel Electric Corp., Ltd. (S) 7.250 01-15-19 2,595,000 2,660,586 NV Energy, Inc. 6.250 11-15-20 1,055,000 1,158,611 PNM Resources, Inc. 9.250 05-15-15 3,255,000 3,767,663 PNPP II Funding Corp. 9.120 05-30-16 602,000 643,971 PPL Capital Funding, Inc. (6.700% to 3-30-17, then 3 month LIBOR + 2.665%) (P) 6.700 03-30-67 2,210,000 2,193,425 Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 1,290,000 1,357,661 W3A Funding Corp. 8.090 01-02-17 1,350,870 1,353,275 Independent Power Producers & Energy Traders 0.9% Allegheny Energy Supply Company LLC (S) 5.750 10-15-19 2,026,000 2,206,902 DPL, Inc. (S) 7.250 10-15-21 2,650,000 2,881,875 Exelon Generation Company LLC 6.250 10-01-39 880,000 1,050,724 Ipalco Enterprises, Inc. 5.000 05-01-18 2,320,000 2,285,200 NRG Energy, Inc. 7.625 01-15-18 1,835,000 1,830,413 NRG Energy, Inc. 8.250 09-01-20 1,775,000 1,748,375 Multi-Utilities 0.5% CMS Energy Corp. 5.050 03-15-22 1,935,000 2,010,742 Integrys Energy Group, Inc. (6.110% to 12-1-16, then 3 month LIBOR + 2.120%) 6.110 12-01-66 3,325,000 3,325,000 Wisconsin Energy Corp. (6.250% to 5-15-17, then 3 month LIBOR + 2.113%) 6.250 05-15-67 1,860,000 1,906,500 Water Utilities 0.2% Cia de Saneamento Basico do Estado de Sao Paulo (S) 6.250 12-16-20 1,215,000 1,278,788 Midwest Generation LLC, Series B 8.560 01-02-16 1,475,797 1,357,734 Salton Sea Funding Corp., Series F 7.475 11-30-18 654,698 682,602 U.S. Government & Agency Obligations 31.2% (Cost $406,790,054) U.S. Government 6.2% U.S. Treasury Bond 3.125 02-15-42 30,265,000 33,225,280 Note 0.875 12-31-16 3,310,000 3,350,081 Note 0.875 01-31-17 5,370,000 5,433,769 Note 1.750 05-15-22 35,210,000 35,793,148 Strip, PO 2.911 11-15-30 7,940,000 4,978,769 U.S. Government Agency 25.0% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru 1.750 05-30-19 7,160,000 7,341,341 30 Yr Pass Thru 3.500 05-01-42 16,250,000 17,086,131 30 Yr Pass Thru 4.000 09-01-40 10,859,636 11,522,307 30 Yr Pass Thru 4.000 04-01-42 19,419,147 20,707,296 30 Yr Pass Thru 5.000 04-01-41 5,685,144 6,152,591 30 Yr Pass Thru 5.000 07-01-41 14,184,375 15,350,653 See notes to financial statements Annual report | Bond Fund 21 Maturity Rate (%) date Par value^ Value U.S. Government Agency (continued) Federal Home Loan Mortgage Corp. 30 Yr Pass Thru 6.500 06-01-37 125,849 $141,158 30 Yr Pass Thru 6.500 10-01-37 341,146 382,432 30 Yr Pass Thru 6.500 11-01-37 748,151 837,758 30 Yr Pass Thru 6.500 12-01-37 320,510 358,899 30 Yr Pass Thru 6.500 02-01-38 162,255 181,689 30 Yr Pass Thru 6.500 09-01-39 6,847,908 7,668,097 Federal National Mortgage Association 15 Yr Pass Thru 3.000 02-01-27 5,983,098 6,269,899 30 Yr Pass Thru 3.500 06-01-42 7,620,000 8,029,643 30 Yr Pass Thru 4.000 10-01-40 7,687,515 8,282,142 30 Yr Pass Thru 4.000 11-01-40 3,626,678 3,901,533 30 Yr Pass Thru 4.000 09-01-41 10,673,777 11,546,089 30 Yr Pass Thru 4.000 09-01-41 8,629,588 9,334,838 30 Yr Pass Thru 4.000 09-01-41 20,163,601 21,723,250 30 Yr Pass Thru 4.000 10-01-41 5,325,843 5,741,124 30 Yr Pass Thru 4.000 11-01-41 5,321,155 5,669,556 30 Yr Pass Thru 4.500 06-01-41 26,235,006 28,535,163 30 Yr Pass Thru 4.500 07-01-41 9,952,526 10,825,114 30 Yr Pass Thru 5.000 11-01-33 1,784,829 1,935,069 30 Yr Pass Thru 5.000 10-01-34 1,939,422 2,102,978 30 Yr Pass Thru 5.000 09-01-40 14,369,595 15,599,375 30 Yr Pass Thru 5.000 09-01-40 14,224,956 15,442,358 30 Yr Pass Thru 5.000 02-01-41 8,673,930 9,437,948 30 Yr Pass Thru 5.000 03-01-41 10,219,584 11,119,746 30 Yr Pass Thru 5.000 04-01-41 10,816,251 11,768,969 30 Yr Pass Thru 5.000 04-01-41 3,802,555 4,227,803 30 Yr Pass Thru 5.500 05-01-35 9,745,085 10,688,780 30 Yr Pass Thru 5.500 01-01-39 7,884,268 8,620,663 30 Yr Pass Thru 6.000 05-01-37 6,183,894 6,820,042 30 Yr Pass Thru 6.000 07-01-38 8,701,743 9,648,573 30 Yr Pass Thru 6.500 01-01-39 12,146,781 13,660,937 30 Yr Pass Thru 6.500 03-01-39 611,119 688,635 30 Yr Pass Thru 6.500 06-01-39 4,228,372 4,762,066 Foreign Government Obligations 0.1% (Cost $2,476,645) Argentina 0.1% City of Buenos Aires (S) 9.950 03-01-17 2,520,000 1,814,400 Convertible Bonds 0.2% (Cost $1,207,911) Consumer Discretionary 0.0% Media 0.0% XM Satellite Radio, Inc. (S) 7.000 12-01-14 486,000 629,978 Industrials 0.2% Airlines 0.2% US Airways Group, Inc. 7.250 05-15-14 680,000 2,024,700 Municipal Bonds 0.2% (Cost $2,211,795) State of California 7.600 11-01-40 1,080,000 1,417,360 State of Illinois 5.100 06-01-33 1,195,000 1,130,494 22 Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Term Loans (M) 0.4% (Cost $5,460,277) Consumer Discretionary 0.3% Hotels, Restaurants & Leisure 0.3% CCM Merger, Inc. 6.000 03-01-17 756,878 749,309 Kalispel Tribal Economic Authority 7.500 02-24-17 2,414,716 2,366,422 Landry’s, Inc. 6.500 04-24-18 670,000 666,650 Financials 0.1% Real Estate Investment Trusts 0.1% iStar Financial, Inc. 7.000 06-30-14 880,000 877,433 Real Estate Management & Development 0.0% Realogy Corp. 13.500 10-15-17 800,000 813,500 Capital Preferred Securities 1.8% (Cost $25,844,644) Financials 1.8% Capital Markets 0.5% State Street Capital Trust III (P)(Q) 5.464 01-29-49 3,425,000 3,437,810 State Street Capital Trust IV (P) 1.474 06-15-37 4,005,000 2,920,638 Commercial Banks 1.0% Allfirst Preferred Capital Trust 1.967 07-15-29 1,305,000 981,943 Fifth Third Capital Trust IV (6.500% to 4-15-17, then 3 month LIBOR + 1.368%) 6.500 04-15-37 3,600,000 3,528,000 Lloyds TSB Group PLC (6.413% to 10-1-35, then 3 month LIBOR + 1.496%) (Q)(S) 6.413 10-01-35 2,410,000 1,361,650 PNC Financial Services Group, Inc. (6.750% to 8-1-21, then 3 month LIBOR + 3.678%) (Q) 6.750 08-01-21 900,000 931,545 PNC Preferred Funding Trust III (8.700% to 3-15-13, then 3 month LIBOR + 5.226%) (Q)(S) 8.700 03-15-13 3,630,000 3,709,787 Regions Financing Trust II (6.625% to 5-15-27, then 3 month LIBOR + 1.290%) 6.625 05-15-47 1,245,000 1,156,294 Sovereign Capital Trust VI 7.908 06-13-36 1,840,000 1,741,315 Insurance 0.3% Aon Corp. 8.205 01-01-27 1,380,000 1,651,751 MetLife Capital Trust X (S) 9.250 04-08-38 1,450,000 1,725,500 ZFS Finance USA Trust II (6.450% to 6-15-16, then 3 month LIBOR + 2.000%) (S) 6.450 12-15-65 1,480,000 1,435,600 Collateralized Mortgage Obligations 14.1% (Cost $181,999,214) Commercial & Residential 11.5% American Home Mortgage Assets Series 2006-6, Class A1A (P) 0.429 12-25-46 2,088,272 930,523 Series 2006-6, Class XP IO 2.136 12-25-46 21,298,598 1,358,831 American Tower Trust Series 2007-1A, Class C (S) 5.615 04-15-37 3,075,000 3,233,990 Series 2007-1A, Class D (S) 5.957 04-15-37 3,175,000 3,326,657 See notes to financial statements Annual report | Bond Fund 23 Maturity Rate (%) date Par value^ Value Commercial & Residential (continued) Banc of America Commercial Mortgage, Inc. Series 2006-2, Class AM (P) 5.954 05-10-45 2,380,000 $2,530,523 Series 2006-4, Class AM 5.675 07-10-46 4,130,000 4,273,712 Series 2006-3, Class A4 (P) 5.889 07-10-44 3,785,000 4,250,536 Bear Stearns Alt-A Trust Series 2004-12, Class 1A1 (P) 0.589 01-25-35 2,867,996 2,503,764 Bear Stearns Commercial Mortgage Securities, Inc. Series 2006-PW14, Class D (S) 5.412 12-11-38 2,480,000 833,717 Citigroup Commercial Mortgage Trust Series 2006-C4, Class A3 (P) 5.730 03-15-49 4,125,000 4,661,778 Citigroup/Deutsche Bank Commercial Mortgage Trust Series 2005-CD1, Class C (P) 5.213 07-15-44 1,230,000 1,019,617 Commercial Mortgage Pass Through Certificates Series 2007-C9, Class A4 (P) 6.006 12-10-49 5,995,000 6,896,804 Series 2012-LC4, Class B (P) 4.934 12-10-44 1,780,000 1,849,545 Series 2012-LC4, Class C (P) 5.649 12-10-44 1,385,000 1,318,740 Extended Stay America Trust Series 2010-ESHA, Class B (S) 4.221 11-05-27 2,670,000 2,707,263 Fontainebleau Resorts LLC Series 2012-FBLU, Class C (S) 4.270 05-05-27 1,555,000 1,576,195 Series 2012-FBLU, Class D (S) 5.007 05-05-27 2,300,000 2,365,440 GMAC Mortgage Loan Trust Series 2004-AR2, Class 3A (P) 3.191 08-19-34 3,164,730 2,983,410 Greenwich Capital Commercial Funding Corp. Series 2006-GG7, Class AM (P) 5.874 07-10-38 3,325,000 3,408,185 Series 2007-GG9, Class C (P) 5.554 03-10-39 1,810,000 388,028 GSR Mortgage Loan Trust Series 2005-AR6, Class 3A1 (P) 2.613 09-25-35 2,699,861 2,470,524 Series 2004-9, Class B1 (P) 3.183 08-25-34 1,623,007 680,215 Series 2006-AR1, Class 3A1 (P) 4.998 01-25-36 2,998,597 2,485,903 Harborview Mortgage Loan Trust Series 2004-11, Class X1 IO 2.010 01-19-35 18,003,574 1,353,869 Series 2005-11, Class X IO 2.002 08-19-45 11,180,683 546,747 Series 2005-8, Class 1X IO 2.140 09-19-35 16,741,053 796,293 Series 2007-3, Class ES IO 0.350 05-19-47 72,263,931 451,650 Series 2007-4, Class ES IO 0.350 07-19-47 88,148,522 550,928 Series 2007-6, Class ES IO (S) 0.342 08-19-37 60,841,141 380,257 IndyMac Index Mortgage Loan Trust Series 2005-AR18, Class 1X IO 2.056 10-25-36 28,142,981 1,813,534 Series 2005-AR18, Class 2X IO 1.722 10-25-36 45,607,082 2,133,955 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2005-PDP5, Class AM (P) 5.240 12-15-44 5,515,000 5,947,977 Series 2006-LDP7, Class AM (P) 5.870 04-15-45 3,795,000 4,006,309 Series 2007-CB18, Class A4 5.440 06-12-47 5,650,000 6,271,794 Series 2005-LDP3, Class A4B (P) 4.996 08-15-42 3,985,000 4,198,943 LB-UBS Commercial Mortgage Trust Series 2006-C6, Class AM 5.413 09-15-39 5,015,000 5,290,790 Series 2007-C1, Class AM 5.455 02-15-40 3,835,000 3,882,608 Series 2006-C4, Class A4 (P) 5.870 06-15-38 4,165,000 4,703,880 Series 2007-C2, Class A3 5.430 02-15-40 5,660,000 6,196,189 Merrill Lynch Mortgage Trust Series 2006-2, Class A4 (P) 5.899 06-12-46 4,985,000 5,612,427 24 Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Commercial & Residential (continued) MLCC Mortgage Investors, Inc. Series 2006-3, Class 2A1 (P) 2.532 10-25-36 2,826,539 $2,570,025 Series 2007-3, Class M1 (P) 5.141 09-25-37 1,056,892 543,068 Series 2007-3, Class M2 (P) 5.141 09-25-37 395,223 37,343 Series 2007-3, Class M3 (P) 5.141 09-25-37 249,240 11,813 Morgan Stanley Capital I Series 2006-HQ10, Class AM 5.360 11-12-41 3,200,000 3,322,438 Series 2007-IQ13, Class A4 5.364 03-15-44 5,325,000 5,925,575 Series 2008-HQ8, Class AM (P) 5.468 03-12-44 4,900,000 5,158,372 Residential Accredit Loans, Inc. Series 2005-QO4, Class X IO 2.406 12-25-45 27,257,911 1,471,927 Structured Asset Securities Corp. Series 2003-6A, Class B1 (P) 2.905 03-25-33 1,752,152 1,061,067 Thornburg Mortgage Securities Trust Series 2004-1, Class II2A (P) 1.890 03-25-44 3,098,894 2,878,743 UBS Commercial Mortgage Trust Series 2012-C1, Class B 4.822 05-10-45 2,020,000 2,095,251 Series 2012-C1, Class C (S) 5.720 05-10-45 1,480,000 1,451,180 WaMu Mortgage Pass Through Certificates Series 2005-AR1, Class X IO 1.436 01-25-45 39,469,425 1,924,833 Series 2005-AR13, Class X IO 1.425 10-25-45 104,522,310 5,082,251 Series 2005-AR19, Class B1 (P) 0.939 12-25-45 2,198,010 316,903 Series 2005-AR2, Class X IO 1.559 01-25-45 58,781,995 3,172,611 Series 2005-AR6, Class X IO Zero 04-25-45 33,536,620 1,746,409 Series 2005-AR8, Class X IO 0.844 07-25-45 28,117,862 1,353,636 Wells Fargo Mortgage Backed Securities Trust Series 2005-AR5, Class 1A1 (P) 2.591 04-25-35 2,267,977 2,054,234 U.S. Government Agency 2.6% Federal Home Loan Mortgage Corp. Series 3581, Class IO 6.000 10-15-39 2,081,096 291,226 Series 3623, Class LI IO 4.500 01-15-25 1,870,582 138,066 Series 3630, Class BI IO 4.000 05-15-27 1,162,452 49,403 Series 3794, Class PI IO 4.500 02-15-38 3,229,510 354,453 Series K017, Class X1 IO 1.460 12-25-21 10,020,896 1,032,754 Series K018, Class X1 IO 1.615 01-25-22 18,880,000 1,968,297 Series K708, Class X1 IO 1.513 01-25-19 29,555,000 2,417,747 Federal National Mortgage Association Series 20011-146, Class MA 3.500 08-25-41 5,794,346 6,033,273 Series 2009-109, Class IW IO 4.500 04-25-38 3,026,404 268,668 Series 2009-47, Class EI IO 5.000 08-25-19 2,728,038 249,588 Series 2009-50, Class GI IO 5.000 05-25-39 5,406,168 595,418 Series 2009-78, Class IB IO 5.000 06-25-39 7,196,048 772,601 Series 2010-14, Class AI IO 4.000 08-25-27 3,353,849 159,748 Series 2010-36, Class BI IO 4.000 03-25-28 3,424,708 180,027 Series 2012-19, Class JA 3.500 03-25-41 9,099,853 9,504,806 Series 3908, Class PA 4.000 06-15-39 3,400,402 3,683,579 Series 398, Class C3 IO 4.500 05-25-39 3,855,860 427,082 Series 401, Class C2 IO 4.500 06-25-39 2,592,673 281,646 Series 402, Class 3 IO 4.000 11-25-39 3,526,791 424,033 Series 402, Class 4 IO 4.000 10-25-39 6,029,296 657,109 Series 402, Class 7 IO 4.500 11-25-39 5,395,595 649,568 Series 407, Class 15 IO 5.000 01-25-40 5,346,639 850,084 Series 407, Class 16 IO 5.000 01-25-40 1,208,217 157,746 Series 407, Class 17 IO 5.000 01-25-40 1,087,808 162,103 Series 407, Class 21 IO 5.000 01-25-39 4,284,082 498,998 Series 407, Class 7 IO 5.000 03-25-41 3,751,458 658,871 See notes to financial statements Annual report | Bond Fund 25 Maturity Rate (%) date Par value^ Value U.S. Government Agency (continued) Federal National Mortgage Association Series 407, Class 8 IO 5.000 03-25-41 1,784,599 $275,389 Series 407, Class C6 IO 5.500 01-25-40 9,757,144 1,687,975 Government National Mortgage Association Series 2010-78, Class AI IO 4.500 04-20-39 5,435,496 446,924 Asset Backed Securities 5.3% (Cost $70,432,667) Aegis Asset Backed Securities Trust Series 2004-3, Class A1 (P) 0.599 09-25-34 1,452,784 1,313,382 Ameriquest Mortgage Securities, Inc. Series 2005-R1, Class M1 (P) 0.689 03-25-35 2,175,000 2,025,143 Argent Securities, Inc. (P) 0.389 09-25-36 7,186,501 2,147,715 Asset Backed Funding Certificates Series 2005-HE1, Class M1 (P) 0.659 03-25-35 1,652,918 1,291,623 Asset Backed Securities Corp. Home Equity (P) 0.439 01-25-36 3,302,356 2,682,210 Bayview Financial Acquisition Trust Series 2006-A, Class 2A3 (P) 0.589 02-28-41 1,350,879 1,180,601 Bravo Mortgage Asset Trust (P)(S) Series 2006-1A, Class A2 0.479 07-25-36 2,345,305 1,894,587 Carrington Mortgage Loan Trust Series 2005-OPT2, Class M2 (P) 0.689 05-25-35 1,725,000 1,556,907 Series 2006-NC4, Class A5 (P) 0.299 10-25-36 518,297 334,553 Citigroup Mortgage Loan Trust (P) Series 2006-WFH3, Class A3 0.389 10-25-36 2,323,382 2,194,734 ContiMortgage Home Equity Loan Trust Series 1995-2, Class A–5 8.100 08-15-25 165,308 163,593 Countrywide Asset-Backed Certificates Series 2006-3, Class 2A2 (P) 0.419 06-25-36 2,218,443 1,829,396 Credit-Based Asset Servicing and Securitization LLC Series 2005-CB2, Class M1 (P) 0.679 04-25-36 3,029,402 2,687,525 Dominos Pizza Master Issuer LLC Series 2012-1A, Class A2 (S) 5.216 01-25-42 5,349,863 5,573,496 Fremont Home Loan Trust Series 2005-1, Class M3 (P) 0.749 06-25-35 1,300,000 1,155,595 FUEL Trust Series 2011-1 (S) 4.207 04-15-16 2,965,000 3,104,177 Home Equity Asset Trust Series 2005-5, Class M1 (P) 0.719 11-25-35 2,035,000 1,740,845 Series 2007-3, Class 2A2 (P) 0.419 08-25-37 8,050,000 6,073,371 Leaf Capital Funding SPE A LLC Series 2010-A, Class C (P)(S) 7.239 12-15-20 2,283,827 2,283,827 Series 2010-A, Class D (P)(S) 10.239 12-15-20 1,709,954 1,709,954 Series 2010-A, Class E1 (P)(S) 14.739 12-15-20 1,981,179 1,981,179 Leaf II Receivables Funding LLC Series 2011-1, Class A (S) 1.700 12-20-18 1,025,759 1,010,885 Master Asset Backed Securities Trust Series 2007-HE2, Class A2 (P) 0.939 08-25-37 2,033,569 1,805,960 Merrill Lynch Mortgage Investors, Inc. Series 2005-HE2, Class A2C (P) 0.609 09-25-36 2,615,000 2,312,209 Series 2005-WMC1, Class M1 (P) 0.989 09-25-35 1,025,201 981,227 26 Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Asset Backed Securities (continued) New Century Home Equity Loan Trust Series 2005-1, Class M1 (P) 0.689 03-25-35 1,495,000 $1,079,966 Series 2005-3, Class M1 (P) 0.719 07-25-35 1,265,000 1,179,969 Novastar Home Equity Loan Series 2004-4, Class M3 (P) 1.319 03-25-35 2,720,000 2,590,329 Park Place Securities, Inc. Series 2004-WHQ2, Class M2 (P) 0.869 02-25-35 3,650,000 3,151,556 Series 2005-WCH1, Class M2 (P) 0.759 01-25-36 3,475,111 3,226,995 People’s Choice Home Loan Securities Trust Series 2005-1, Class M3 0.819 01-25-35 2,315,000 2,036,017 Renaissance Home Equity Loan Trust Series 2005-2, Class AF3 4.499 08-25-35 342,484 327,930 Series 2005-2, Class AF4 4.934 08-25-35 2,365,000 1,840,547 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 2,492,900 2,606,242 Soundview Home Equity Loan Trust 0.419 05-25-36 1,606,815 1,287,563 Shares Value Preferred Securities 1.0% (Cost $13,682,216) Consumer Discretionary 0.1% Hotels, Restaurants & Leisure 0.1% Greektown Superholdings, Inc., Series A (I) 17,280 1,278,720 Consumer Staples 0.2% Food & Staples Retailing 0.2% Ocean Spray Cranberries, Inc., Series A, 6.250% (S) 23,250 2,088,868 Financials 0.7% Commercial Banks 0.3% PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) (Q) 96,775 2,487,118 U.S. Bancorp (6.000% to 4-15-17, then 3 month LIBOR + 4.861%) 77,150 2,001,271 Consumer Finance 0.1% Ally Financial, Inc., 7.300% 48,470 1,106,085 Diversified Financial Services 0.3% Bank of America Corp., Series MER, 8.625% 89,220 2,255,482 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%), 10-30-15 16,000 423,360 GMAC Capital Trust I (8.125% to 2-15-16, then 3 month LIBOR + 5.785%), 2-15-16 65,230 1,495,072 Utilities 0.0% Electric Utilities 0.0% PPL Corp., 8.750% 3,500 183,400 See notes to financial statements Annual report | Bond Fund 27 Shares Value Common Stocks 0.0% (Cost $97,862) Consumer Discretionary 0.0% Greektown Superholdings, Inc. (I) 885 46,657 Short-Term Investments 3.2% (Cost $42,450,000) Repurchase Agreement 0.0% Repurchase Agreement with State Street Corp. dated 5-31-12 at 0.01% to be repurchased at $450,000 on 6-1-12, collateralized by $455,000 U.S. Treasury Note, 1.000% due 7-15-13 (valued at $460,622, including interest) 450,000 450,000 Maturity Yield*(%) date Par value^ Value U.S. Government & Agency Obligations 3.2% Federal Home Loan Discount Notes 0.010 06-01-12 42,000,000 42,000,000 Total investments (Cost $1,312,577,493) † 101.0% Other assets and liabilities, net (1.0%) Total net assets 100.0% ^ The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable of the Fund. All par values are denominated in U.S. Dollars unless otherwise indicated. Currency abbreviations BRL Brazilian Real Notes to Schedule of Investments IO Interest Only Security — (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate PIK Payment-in-kind PO Principal-Only Security — (Principal Tranche of Stripped Security). Rate shown is the annualized yield on date of purchase. USGG U.S. Generic Government Index (D) Par value of foreign bonds is expressed in local currency as shown parenthetically in security description. (I) Non-income producing security. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. * Yield represents either the annualized yield at the date of purchase or the stated coupon rate. † At 5-31-12, the aggregate cost of investment securities for federal income tax purposes was $1,314,607,848. Net unrealized appreciation aggregated $37,027,250, of which $67,038,710 related to appreciated investment securities and $30,011,460 related to depreciated investment securities. 28 Bond Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $1,312,577,493) $1,351,635,098 Cash 20,486 Receivable for investmentssold 3,955,423 Receivable for delayed delivery securitiessold 901,783 Receivable for fund sharessold 7,204,208 Dividends and interestreceivable 13,392,247 Other receivables and prepaidexpenses 200,717 Totalassets Liabilities Payable for investmentspurchased 10,113,561 Payable for delayed delivery securitiespurchased 25,814,541 Payable for fund sharesrepurchased 1,904,133 Distributionspayable 714,081 Payable toaffiliates Accounting and legal servicesfees 31,921 Transfer agentfees 213,993 Distribution and servicefees 96,397 Trustees’fees 66,772 Other liabilities and accruedexpenses 147,634 Totalliabilities Netassets Paid-incapital $1,300,558,904 Undistributed net investmentincome 1,173,676 Accumulated net realized gain (loss) on investments, futures contracts and foreign currencytransactions (2,577,286) Net unrealized appreciation (depreciation) on investments, futures contracts and translation of assets and liabilities in foreigncurrencies 39,051,635 Netassets See notes to financial statements Annual report | Bond Fund 29 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($1,060,588,074 ÷ 66,853,378shares) $15.86 Class B ($36,694,153 ÷ 2,313,218shares) 1 $15.86 Class C ($116,062,889 ÷ 7,315,537shares) 1 $15.87 Class I ($122,780,602 ÷ 7,738,912shares) $15.87 Class R2 ($100,422 ÷ 6,329shares) $15.87 Class R6 ($1,980,789 ÷ 124,775shares) $15.87 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $16.61 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 30 Bond Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $65,383,021 Dividends 659,702 Securitieslending 2,506 Less foreign taxeswithheld (15,682) Total investmentincome Expenses Investment managementfees 5,651,987 Distribution and servicefees 4,125,225 Accounting and legal servicesfees 240,455 Transfer agentfees 2,292,866 Trustees’fees 78,761 State registrationfees 102,773 Printing andpostage 124,601 Professionalfees 110,184 Custodianfees 155,747 Registration and filingfees 67,608 Other 36,424 Totalexpenses Less expensereductions (540,550) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 13,785,950 Investments in affiliatedissuers (538) Capital gain distributions received from affiliated underlyingfunds 42 Futurescontracts 266,557 Foreign currencytransactions 479,677 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (6,151,939) Investments in affiliatedissuers 99 Futurescontracts 55,308 Translation of assets and liabilities in foreigncurrencies 41,442 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Bond Fund 31 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-12 5-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $53,583,466 $52,425,624 Net realizedgain 14,531,688 13,852,969 Change in net unrealized appreciation(depreciation) (6,055,090) 44,909,856 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (48,082,010) (48,723,911) ClassB (1,350,772) (1,335,131) ClassC (3,924,487) (2,798,851) ClassI (4,407,508) (3,056,347) ClassR2 (1,228) — ClassR6 (15,017) — From net realizedgain ClassA (839,265) — ClassB (27,704) — ClassC (81,124) — ClassI (65,359) — ClassR6 (87) — Totaldistributions From Fund sharetransactions Totalincrease Netassets Beginning ofyear 1,084,689,247 914,755,754 End ofyear Undistributed net investmentincome 32 Bond Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.72 0.81 0.97 0.87 0.81 Net realized and unrealized gain (loss) oninvestments 0.08 0.92 2.05 (1.34) (0.43) Total from investmentoperations Lessdistributions From net investmentincome (0.79) (0.87) (0.98) (0.88) (0.82) From net realizedgain (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 2 3 3 Ratios and supplementaldata Net assets, end of period (inmillions) $1,061 $912 $819 $686 $824 Ratios (as a percentage of average net assets): Expenses beforereductions 1.06 1.05 1.08 1.16 4 1.05 Expenses net of fee waivers andcredits 1.02 1.05 1.07 1.16 4 1.05 Net investmentincome 4.63 5.24 6.71 6.71 5.54 Portfolio turnover (%) 76 73 88 90 90 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS B SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.61 0.70 0.86 0.77 0.71 Net realized and unrealized gain (loss) oninvestments 0.08 0.92 2.07 (1.34) (0.43) Total from investmentoperations Lessdistributions From net investmentincome (0.68) (0.76) (0.88) (0.79) (0.72) From net realizedgain (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 2 3 3 3 Ratios and supplementaldata Net assets, end of period (inmillions) $37 $28 $25 $28 $42 Ratios (as a percentage of average net assets): Expenses beforereductions 1.76 1.75 1.78 1.86 4 1.76 Expenses net of fee waivers andcredits 1.72 1.75 1.77 1.86 4 1.75 Net investmentincome 3.92 4.53 6.01 5.96 4.82 Portfolio turnover (%) 76 73 88 90 90 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Annual report | Bond Fund 33 CLASS C SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.61 0.70 0.86 0.78 0.71 Net realized and unrealized gain (loss) oninvestments 0.09 0.92 2.06 (1.34) (0.43) Total from investmentoperations Lessdistributions From net investmentincome (0.68) (0.76) (0.88) (0.79) (0.72) From net realizedgain (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 2 3 3 Ratios and supplementaldata Net assets, end of period (inmillions) $116 $71 $40 $26 $29 Ratios (as a percentage of average net assets): Expenses beforereductions 1.77 1.75 1.78 1.86 4 1.75 Expenses net of fee waivers andcredits 1.72 1.75 1.77 1.86 4 1.75 Net investmentincome 3.91 4.50 5.98 6.02 4.86 Portfolio turnover (%) 76 73 88 90 90 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS I SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.78 0.88 1.03 0.93 0.88 Net realized and unrealized gain (loss) oninvestments 0.09 0.92 2.05 (1.35) (0.43) Total from investmentoperations Lessdistributions From net investmentincome (0.85) (0.93) (1.05) (0.93) (0.88) From net realizedgain (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $123 $74 $30 $19 $22 Ratios (as a percentage of average net assets): Expenses beforereductions 0.67 0.62 0.63 0.70 3 0.62 Expenses net of fee waivers andcredits 0.62 0.62 0.63 0.70 3 0.62 Net investmentincome 4.99 5.64 7.13 7.22 6.08 Portfolio turnover (%) 76 73 88 90 90 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 3 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 34 Bond Fund | Annual report See notes to financial statements CLASS R2 SHARES Periodended 5-31-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.17 Net realized and unrealized gain oninvestments 0.09 Total from investmentoperations Lessdistributions From net investmentincome (0.19) Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 0.86 6 Expenses net of fee waivers andcredits 0.80 6 Net investmentincome 4.28 6 Portfolio turnover (%) 76 7 1 Period from 3-1-12 (inception date) to 5-31-12. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 6-1-11 to 5-31-12. CLASS R6 SHARES Periodended 5-31-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.57 Net realized and unrealized gain oninvestments 0.40 Total from investmentoperations Lessdistributions From net investmentincome (0.64) From net realizedgain (0.01) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $2 Ratios (as a percentage of average net assets): Expenses beforereductions 0.63 5 Expenses net of fee waivers andcredits 0.57 5 Net investmentincome 5.04 5 Portfolio turnover (%) 76 6 1 Period from 9-1-11 (inception date) to 5-31-12. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodshown. 4 Notannualized. 5 Annualized. 6 Portfolio turnover is shown for the period from 6-1-11 to 5-31-12. See notes to financial statements Annual report | Bond Fund 35 Notes to financial statements Note 1 — Organization John Hancock Bond Fund (the Fund) is a series of John Hancock Sovereign Bond Fund (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income consistent with prudent investment risk. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R2 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Certain Class I shares may be exchanged for Class R6 shares within one year after the commencement of operations of Class R6 shares. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. 36 Bond Fund | Annual report The following is a summary of the values by input classification of the Fund’s investments as of May 31, 2012, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE INVESTMENTS IN SECURITIES VALUE AT 5-31-12 QUOTED PRICE OBSERVABLE INPUTS INPUTS Corporate Bonds — $579,421,801 $2,822,774 U.S. Government & Agency Obligations — 416,893,692 — Foreign Government Obligations — 1,814,400 — Convertible Bonds — 2,654,678 — Municipal Bonds — 2,547,854 — Term Loans — 5,473,314 — Capital Preferred Securities — 24,581,833 — Collateralized Mortgage Obligations — 187,864,076 1,382,835 Asset Backed Securities — 64,386,848 5,974,960 Preferred Securities $7,950,517 4,090,139 1,278,720 Common Stocks — — 46,657 Short-Term Investments — 42,450,000 — Total investments in Securities Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. During the year ended May 31, 2012, there were no significant transfers into or out of Level 1 or Level 2. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Transfers into or out of Level 3 represent the beginning value of any security or instrument where a change in the level has occurred from the beginning to the end of the period. COLLATERALIZED MORTGAGE ASSET BACKED PREFERRED CORPORATE BONDS OBLIGATIONS SECURITIES SECURITIES COMMON STOCKS TOTALS Balance as of 5-31-11 $2,202,254 $9,807,309 $5,865,818 — — $17,875,381 Realized gain (loss) 16,307 — $16,307 Change in unrealized appreciation (depreciation) 95,069 258,439 — ($260,410) ($32,170) $60,928 Purchases 1,270,000 6,513 8,142,696 — — $9,419,209 Sales (760,856) (440,816) (5,444,279) — — ($6,645,951) Transfer into Level 3 — 1,008,198 — 1,539,130 78,827 $2,626,155 Transfer out of Level 3 — (9,256,808) (2,589,275) — — ($11,846,083) Balance as of 5-31-12 Change in unrealized at year end* $85,993 $258,439 — ($260,410) ($32,170) $51,852 *Change in unrealized appreciation (depreciation) attributable to Level 3 securities held at year end. This balance is included in the change in unrealized appreciation (depreciation) on the Statement of operations. Annual report | Bond Fund 37 In order to value the securities, the Fund uses the following valuation techniques. Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Investments by the Fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. When-issued/delayed delivery securities. The Fund may purchase or sell debt securities on a when-issued or delayed-delivery basis, or in a “To Be Announced” (TBA) or “forward commitment” transaction, with delivery or payment to occur at a later date beyond the normal settlement period. TBA securities resulting from these transactions are included in the Portfolio of Investments. At the time that the Fund enters into a commitment to purchase or sell a security, the transaction is recorded and the value of the security is reflected in the Fund’s net asset value. The price of such security and the date that the security will be delivered and paid for are fixed at the time the transaction is negotiated. The value of the security may vary with market fluctuations. No interest accrues to the Fund until payment takes place. At the time that the Fund enters into this type of transaction, the Fund is required to have sufficient cash and/or liquid securities to cover its commitments. Certain risks may arise upon entering into when-issued or delayed-delivery securities transactions, including the potential inability of counterparties to meet the terms of their contracts, and the issuer’s failure to issue the securities due to political, economic or other factors. Additionally, losses may arise due to declines in the value of the securities prior to settlement date. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income is recorded when the Fund becomes aware of the dividends. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. 38 Bond Fund | Annual report Securities lending. The Fund may lend its securities to earn additional income. It receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The Fund will invest its collateral in JHCIT, an affiliate of the Fund, which has a floating net asset value (NAV) and invests in short term investments as part of the securities lending program, and as a result, the Fund will receive the benefit of any gains and bear any losses generated by JHCIT. Although risk of the loss of the securities lent is mitigated by holding the collateral, the Fund could experience a delay in recovering its securities and a possible loss of income or value if the borrower fails to return the securities or if collateral investments decline in value. The Fund may receive compensation for lending its securities by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of operations. Stripped securities. Stripped mortgage-backed securities are financial instruments structured to separate principal and interest cash flows so that one class receives only principal payments from the underlying mortgage assets (PO or principal only), while the other class receives the interest cash flows (IO or interest only). Both PO and IO investments represent an interest in the cash flows of an underlying stripped mortgage-backed security. If the underlying mortgage assets experience greater than anticipated prepayments of principal, the Fund may fail to fully recover its initial investment in an IO security. The market value of these securities can be extremely volatile in response to changes in interest rates. In addition, these securities present additional credit risk such that the Fund may not receive all or part of its principal or interest payments because the borrower or issuer has defaulted on its obligation. Line of credit. The Fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the custodian agreement, the custodian may loan money to the Fund to make properly authorized payments. The Fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any Fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the Fund and other affiliated funds have entered into an agreement with Citibank N.A. which enables them to participate in a $100 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. For the year ended May 31, 2012, the Fund had no borrowings under the line of credit. Expenses. Within the John Hancock Funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, and transfer agent fees for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Annual report | Bond Fund 39 Federal income taxes. The Fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Net capital losses of $4,391,964, that are the result of security transactions occurring after October 31, 2011, are treated as occurring on June 1, 2012, the first day of the Fund’s next taxable year. As of May 31, 2012, the Fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The Fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The Fund generally declares dividends daily and pays them monthly. Capital gain distributions, if any, are distributed at least annually. The tax character of distributions for the years ended May 31, 2012 and May 31, 2011 was as follows: MAY 31, 2012 MAY 31, 2011 Ordinary Income $57,781,022 $55,914,240 Long-Term Capital Gain $1,013,539 — Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. As of May 31, 2012, the components of distributable earnings on a tax basis included $5,827,587 of undistributed ordinary income. Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Material distributions in excess of tax basis earnings and profits, if any, are reported in the Fund’s financial statements as a return of capital. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarilyattributable to foreign currency transactions, distributions payable and amortization and accretion on debt securities. New accounting pronouncements. In May 2011, Accounting Standards Update 2011-04 (ASU 2011-04), Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs , was issued and is effective during interim and annual periods beginning after December 15, 2011. ASU 2011-04 may result in additional disclosure for transfers between levels as well as expanded disclosure for securities categorized as Level 3 under the fair value hierarchy. In December 2011, the Financial Accounting Standards Board issued Accounting Standards Update No. 2011-11 (ASU 2011-11), Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. ASU 2011-11 may result in additional disclosure relating to the presentation of derivatives and other financial instruments. 40 Bond Fund | Annual report Note 3 — Derivative instruments The Fund may invest in derivatives in order to meet its investment objective. The use of derivatives may involve risks different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, the Fund is exposed to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the Fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations or that the Fund will succeed in enforcing them. Futures. A futures contract is a contractual agreement to buy or sell a particular commodity, currency or financial instrument at a pre-determined price in the future. Risks related to the use of futures contracts include possible illiquidity of the futures markets, contract prices that can be highly volatile and imperfectly correlated to movements in hedged security values and/or interest rates and potential losses in excess of the amounts recognized on the Statement of assets and liabilities. Upon entering into a futures contract, the Fund is required to deposit initial margin with the broker in the form of cash or securities. The amount of required margin is generally based on a percentage of the contract value; this amount is the initial margin for the trade. The margin deposit must then be maintained at the established level over the life of the contract. Futures collateral receivable/payable is included on the Statement of assets and liabilities. Futures contracts are marked-to-market daily and an appropriate payable or receivable for the change in value (variation margin) and unrealized gain or loss is recorded by the Fund. When the contract is closed, the Fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. During the year ended May 31, 2012, the Fund used futures contracts to manage duration of the portfolio. During the year ended May 31, 2012, the Fund held futures contracts with USD notional values ranging up to $47.1 million, as measured at each quarter end.There were no open futures contracts as of May 31, 2012. Forward foreign currency contracts. A forward foreign currency contract is an agreement between two parties to buy and sell a specific currency at a price that is set on the date of the contract. The forward contract calls for delivery of the currency on a future date that is specified in the contract, the risk that currency movements will not occur thereby reducing the Fund’s total return, and the potential for losses in excess of the amounts recognized on the Statement of assets and liabilities. The market value of a forward foreign currency contract fluctuates with changes in foreign currency exchange rates. Forward foreign currency contracts are marked-to-market daily and the change in value is recorded by the Fund as an unrealized gain or loss. Realized gains or losses, equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed, are recorded upon delivery or receipt of the currency or settlement with the counterparty. During the year ended May 31, 2012, the Fund used forward foreign currency contracts to manage against anticipated currency exchange rates. During the year ended May 31, 2012, the Fund held forward foreign currency contracts with USD notional values ranging up to $8.7 million, as measured at each quarter end. There were no open forward foreign currency contracts as of May 31, 2012. Annual report | Bond Fund 41 Effect of derivative instruments on the Statement of operations The table below summarizes the net realized gain (loss) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the year ended May 31, 2012: STATEMENT OF FOREIGN OPERATIONS FUTURES CURRENCY RISK LOCATION CONTRACTS TRANSACTIONS* TOTAL Foreign exchange Net realized loss on — ($22,397) ($22,397) contracts Interest rate Net realized gain on $266,557 — 266,557 contracts Total * Realized gain/loss associated with forward foreign currency contracts is included in this caption on the Statement of operations. The table below summarizes the net change in unrealized appreciation (depreciation) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the year ended May 31, 2012: TRANSLATION STATEMENT OF OF ASSETS OPERATIONS FUTURES IN FOREIGN RISK LOCATION CONTRACTS CURRENCIES* TOTAL Foreign exchange Change in — $48,712 $48,712 contracts unrealized appreciation (depreciation) Interest rate Change in $55,308 — 55,308 contracts unrealized appreciation (depreciation) Total * Change in unrealized appreciation/depreciation associated with forward foreign currency contracts is included in this caption on the Statement of operations. Note 4 — Guarantees and indemnifications Under the Fund’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 5 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Adviser) serves as investment adviser for the Fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Fund. The Adviser and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). 42 Bond Fund | Annual report Management fee. The Fund has an investment management contract with the Adviser. Effective July 1, 2011, under the investment management contract, the Fund pays a daily management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.500% of the first $500,000,000 of the Fund’s average daily net assets, (b) 0.475% of the next $500,000,000, (c) 0.450% of the next $500,000,000, (d) 0.450% of the next $500,000,000, (e) 0.400% of the next $500,000,000 and (f) 0.350% of the Fund’s average daily net assets in excess of $2,500,000,000. Prior to July 1, 2011, under the investment management contract, the Fund paid a daily management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.50% of the first $1,500,000,000 of the Fund’s average daily net assets, (b) 0.45% of the next $500,000,000, (c) 0.40% of the next $500,000,000 and (d) 0.35% of the Fund’s average daily net assets in excess of $2,500,000,000. The Adviser has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Adviser. The Fund is not responsible for payment of the subadvisory fees. The Adviser has contractually agreed to waive a portion of its management fee and/or reimburse or pay operating expenses of the Fund in order to reduce the total annual Fund operating expenses for Class A, Class B, Class C, Class I, Class R2 and Class R6 shares by 0.05% of the Fund’s average daily net assets. Accordingly, these expense reductions amounted to $540,531 for the year ended May 31, 2012. These fee waivers and/or expense reimbursements expire on September 30, 2012, unless renewed by mutual agreement of the Fund and the Adviser based upon a determination that this is appropriate under the circumstances at the time. This waiver was extended to September 30, 2013. The Adviser has contractually agreed to waive fees and/or reimburse certain expenses for Class R6 shares of the Fund. This agreement excludes certain expenses such as taxes, brokerage commissions, interest expense, litigation and extraordinary expenses not incurred in the ordinary course of the Fund’s business. The fee waivers and/or expense reimbursements were such that these expenses would not exceed 0.57% for Class R6 shares. The fee waivers and/or expense reimbursements will continue in effect until September 30, 2012 unless renewed by mutual agreement of the Fund and the Adviser based upon a determination that this is appropriate under the circumstances at the time. This waiver was extended to September 30, 2013. For the year ended May 31, 2012 the expense reduction amounted to $19. The investment management fees, including the impact of the waivers and reimbursements described above, incurred for the year ended May 31, 2012 were equivalent to a net annual effective rate of 0.437% of the Fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the Fund reimburses the Adviser for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the Fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the year ended May 31, 2012 amounted to an annual rate of 0.02% of the Fund’s average daily net assets. Distribution and service plans. The Fund has a distribution agreement with the Distributor. The Fund has adopted distribution and service plans with respect to Class A, Class B, Class C and Class R2 shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the Fund. In addition, under a service plan for Class R2 shares, the Fund pays for certain other services. The Fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the Fund’s shares. Annual report | Bond Fund 43 CLASS 12b-1 FEE SERVICE FEE Class A 0.30% — Class B 1.00% — Class C 1.00% — Class R2 0.25% 0.25% Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $1,874,975 for the year ended May 31, 2012. Of this amount, $226,182 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $1,447,829 was paid as sales commissions to broker-dealers and $200,964 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Adviser. Class B and Class C shares are subject to contingent deferred sales charges (CDSCs). Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC on the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the year ended May 31, 2012, CDSCs received by the Distributor amounted to $57,706 and $27,743 for Class B and Class C shares, respectively. Transfer agent fees. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Adviser. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the Fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the year ended May 31, 2012 were: DISTRIBUTION AND TRANSFER CLASS SERVICE FEES AGENT FEES Class A $2,889,903 $1,955,492 Class B 315,697 64,172 Class C 919,563 187,427 Class I — 85,676 Class R2 62 8 Class R6 — 91 Total Trustee expenses. The Fund compensates each Trustee who is not an employee of the Adviser or its affiliates. These Trustees may, for tax purposes, elect to defer receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan (the Plan). Deferred amounts are invested in various John Hancock funds and remain in the funds until distributed in accordance with the Plan. The investment of deferred amounts and the offsetting liability are included within 44 Bond Fund | Annual report Other receivables and prepaid expenses and Payable to affiliates — Trustees’ fees, respectively, in the accompanying Statement of assets and liabilities. Note 6 — Fund share transactions Transactions in Fund shares for the years ended May 31, 2012 and May 31, 2011 were as follows: Year ended 5-31-12 Year ended 5-31-11 Shares Amount Shares Amount Class A shares Sold 17,261,878 $270,183,160 9,889,295 $153,458,680 Distributions reinvested 2,714,480 42,442,158 2,588,938 40,333,248 Repurchased (10,598,190) (165,690,756) (9,620,544) (149,583,699) Net increase Class B shares Sold 1,035,630 $16,188,306 697,978 $10,825,552 Distributions reinvested 62,614 979,149 59,738 930,072 Repurchased (537,186) (8,411,212) (667,963) (10,357,462) Net increase Class C shares Sold 3,942,885 $61,652,552 2,603,193 $40,414,359 Distributions reinvested 182,225 2,851,353 103,551 1,615,160 Repurchased (1,311,450) (20,495,947) (889,822) (13,842,555) Net increase Class I shares Sold 6,362,267 $99,471,488 4,029,728 $62,449,472 Distributions reinvested 183,139 2,868,620 132,047 2,060,159 Repurchased (3,458,701) (53,859,614) (1,531,779) (23,643,702) Net increase Class R2 shares 1 Sold 6,329 $100,000 — — Net increase — — Class R6 shares 2 Sold 131,747 $2,083,958 — — Distributions reinvested 689 10,926 — — Repurchased (7,661) (121,962) — — Net increase — — Net increase 1 Period from 3-1-12 (inception date) to 5-31-12. 2 Period from 9-1-11 (inception date) to 5-31-12. Affiliates of the Fund owned 100% and 5% of shares of beneficial interest of Class R2 and Class R6, respectively, on May 31, 2012. Note 7 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities and U.S. Treasury obligations, aggregated $763,103,786 and $511,060,964, respectively, for the year ended May 31, 2012. Purchases and sales of U.S. Treasury obligations aggregated $383,187,372 and $363,665,571, respectively, for the year ended May 31, 2012. Annual report | Bond Fund 45 Auditor’s report Report of Independent Registered Public Accounting Firm To the Board of Trustees of John Hancock Sovereign Bond Fund and Shareholders of John Hancock Bond Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of John Hancock Bond Fund (the “Fund”) at May 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at May 31, 2012 by correspondence with the custodian, agent banks and brokers, and the application of alternative auditing procedures where securities purchased confirmations had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts July 23, 2012 46 Bond Fund | Annual report Tax information Unaudited For federal income tax purposes, the following information is furnished with respect to the distributions of the Fund, if any, paid during its taxable year ended May 31, 2012. The Fund paid $1,013,539 in capital gain dividends. Eligible shareholders will be mailed a 2012 Form 1099-DIV in early 2013. This will reflect the tax character of all distributions paid in calendar year 2012. Annual report | Bond Fund 47 Trustees and Officers This chart provides information about the Trustees and Officers who oversee your John Hancock fund. Officers elected by the Trustees manage the day-to-day operations of the Fund and execute policies formulated by the Trustees. Independent Trustees Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Steven R. Pruchansky, Born: 1944 1994 49 Chairman (since January 2011); Chairman and Chief Executive Officer, Greenscapes of Southwest Florida, Inc. (since 2000); Director and President, Greenscapes of Southwest Florida, Inc. (until 2000); Member, Board of Advisors, First American Bank (until 2010); Managing Director, Jon James, LLC (real estate) (since 2000); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). William H. Cunningham, Born: 1944 1987 49 Professor, University of Texas, Austin, Texas (since 1971); former Chancellor, University of Texas System and former President of the University of Texas, Austin, Texas; Director of the following: LIN Television (since 2009); Lincoln National Corporation (insurance) (Chairman since 2009 and Director since 2006); Resolute Energy Corporation (since 2009); Nanomedical Systems, Inc. (biotechnology company) (Chairman since 2008); Yorktown Technologies, LP (tropical fish) (Chairman since 2007); Greater Austin Crime Commission (since 2001); Southwest Airlines (since 2000); former Director of the following: Introgen (manufacturer of biopharmaceuticals) (until 2008); Hicks Acquisition Company I, Inc. (until 2007); Jefferson-Pilot Corporation (diversified life insurance company) (until 2006); and former Advisory Director, JP Morgan Chase Bank (formerly Texas Commerce Bank–Austin) (until 2009). Deborah C. Jackson, Born: 1952 2008 49 President, Cambridge College, Cambridge, Massachusetts (since May 2011); Chief Executive Officer, American Red Cross of Massachusetts Bay (2002–May 2011); Board of Directors of Eastern Bank Corporation (since 2001); Board of Directors of Eastern Bank Charitable Foundation (since 2001); Board of Directors of American Student Assistance Corp. (1996–2009); Board of Directors of Boston Stock Exchange (2002–2008); Board of Directors of Harvard Pilgrim Healthcare (health benefits company) (2007–2011). Stanley Martin, 2 Born: 1947 2008 49 Director, The St. Joe Company (real estate development company) (since May 2012); Senior Vice President/Audit Executive, Federal Home Loan Mortgage Corporation (2004–2006); Executive Vice President/Consultant, HSBC Bank USA (2000–2003); Chief Financial Officer/Executive Vice President, Republic New York Corporation & Republic National Bank of New York (1998–2000); Partner, KPMG LLP (1971–1998). Dr. John A. Moore, 2 Born: 1939 2005 49 President and Chief Executive Officer, Institute for Evaluating Health Risks, (nonprofit institution) (1989–2001); Senior Scientist, Sciences International (health research) (2000–2003); Former Assistant Administrator & Deputy Administrator, Environmental Protection Agency (1983–1989); Principal, Hollyhouse (consulting) (since 2000); Director, CIIT Center for Health Science Research (nonprofit research) (until 2007). 48 Bond Fund | Annual report Independent Trustees (continued) Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Patti McGill Peterson, 2 Born: 1943 2005 49 Presidential Advisor for Global Initiatives, American Council on Education (since 2011); Chairperson of the Board of the Trust (during 2009 and 2010); Principal, PMP Globalinc (consulting) (2007–2011); Senior Associate, Institute for Higher Education Policy (2007–2011); Executive Director, CIES (international education agency) (until 2007); Vice President, Institute of International Education (until 2007); Former President Wells College, St. Lawrence University and the Association of Colleges and Universities of the State of New York. Director of the following: Mutual Fund Directors Forum (since 2011); Niagara Mohawk Power Corporation (until 2003); Security Mutual Life (insurance) (until 1997); ONBANK (until 1993). Trustee of the following: Board of Visitors, The University of Wisconsin, Madison (since 2007); Ford Foundation, International Fellowships Program (until 2007); UNCF, International Development Partnerships (until 2005); Roth Endowment (since 2002); Council for International Educational Exchange (since 2003). Gregory A. Russo, Born: 1949 2008 49 Director and Audit Committee Chairman (since May 2012) and Member of Finance and Audit Committees of NCH Healthcare System, Inc. (since 2011) (holding company for multi-entity health care system); Director and Member of Finance Committee of The Moorings, Inc. (nonprofit continuing care community) (since May 2012); Vice Chairman, Risk & Regulatory Matters, KPMG LLP (KPMG) (2002– 2006); Vice Chairman, Industrial Markets, KPMG (1998–2002); Chairman and Treasurer, Westchester County, New York, Chamber of Commerce (1985–1995); Director, Treasurer and Chairman of Audit and Finance Committees, Putnam Hospital Center (1990–2000); Director and Chairman of Fundraising Campaign, United Way of Westchester and Putnam Counties, New York (1990–1997). Non-Independent Trustees 3 Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Hugh McHaffie, Born: 1959 2010 49 Executive Vice President, John Hancock Financial Services (since 2006, including prior positions); President of John Hancock Variable Insurance Trust and John Hancock Funds II (since 2009); Trustee, John Hancock retail funds (since 2010); Chairman and Director, John Hancock Advisers, LLC, John Hancock Investment Management Services, LLC and John Hancock Funds, LLC (since 2010). John G. Vrysen, Born: 1955 2009 49 Senior Vice President, John Hancock Financial Services (since 2006); Director, Executive Vice President and Chief Operating Officer, John Hancock Advisers, LLC, John Hancock Investment Management Services, LLC and John Hancock Funds, LLC (since 2005); Chief Operating Officer, John Hancock FundsII and John Hancock Variable Insurance Trust (since 2007); Chief Operating Officer, John Hancock retail funds (until 2009); Trustee, John Hancock retail funds (since 2009). Annual report | Bond Fund 49 Principal officers who are not Trustees Name, Year of Birth Officer Position(s) held with Fund of the Principal occupation(s) and other Trust directorships during past 5 years since Keith F. Hartstein, Born: 1956 2005 President and Chief Executive Officer Senior Vice President, John Hancock Financial Services (since 2004); Director, President and Chief Executive Officer, John Hancock Advisers, LLC and John Hancock Funds, LLC (since 2005); Director, John Hancock Asset Management a division of Manulife Asset Management (US) LLC (since 2005); Director, John Hancock Investment Management Services, LLC (since 2006); President and Chief Executive Officer, John Hancock retail funds (since 2005); Member, Investment Company Institute Sales Force Marketing Committee (since 2003). Andrew G. Arnott, Born: 1971 2009 Senior Vice President and Chief Operating Officer Senior Vice President, John Hancock Financial Services (since 2009); Executive Vice President, John Hancock Advisers, LLC (since 2005); Executive Vice President, John Hancock Investment Management Services, LLC (since 2006); Executive Vice President, John Hancock Funds, LLC (since 2004); Chief Operating Officer, John Hancock retail funds (since 2009); Senior Vice President, John Hancock retail funds (since 2010); Vice President, John Hancock Funds II and John Hancock Variable Insurance Trust (since 2006); Senior Vice President, Product Management and Development, John Hancock Funds, LLC (until 2009). Thomas M. Kinzler, Born: 1955 2006 Secretary and Chief Legal Officer Vice President, John Hancock Financial Services (since 2006); Secretary and Chief Legal Counsel, John Hancock Advisers, LLC, John Hancock Investment Management Services, LLC and John Hancock Funds, LLC (since 2007); Secretary and Chief Legal Officer, John Hancock retail funds, John Hancock Funds II and John Hancock Variable Insurance Trust (since 2006). Francis V. Knox, Jr., Born: 1947 2005 Chief Compliance Officer Vice President, John Hancock Financial Services (since 2005); Chief Compliance Officer, John Hancock retail funds, John Hancock Funds II, John Hancock Variable Insurance Trust, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2005); Vice President and Chief Compliance Officer, John Hancock Asset Management a division of Manulife Asset Management (US) LLC (2005–2008). Charles A. Rizzo, Born: 1957 2007 Chief Financial Officer Vice President, John Hancock Financial Services (since 2008); Senior Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2008); Chief Financial Officer, John Hancock retail funds, John Hancock Funds II and John Hancock Variable Insurance Trust (since 2007); Assistant Treasurer, Goldman Sachs Mutual Fund Complex (2005–2007); Vice President, Goldman Sachs (2005–2007). 50 Bond Fund | Annual report Principal officers who are not Trustees (continued) Name, Year of Birth Officer Position(s) held with Fund of the Principal occupation(s) and other Trust directorships during past 5 years since Salvatore Schiavone, Born: 1965 2010 Treasurer Assistant Vice President, John Hancock Financial Services (since 2007); Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2007); Treasurer, John Hancock retail funds (since 2010); Treasurer, John Hancock closed-end funds (since 2009); Assistant Treasurer, John Hancock Funds II and John Hancock Variable Insurance Trust (since 2010) and (2007–2009); Assistant Treasurer, John Hancock retail funds (2007–2009); Assistant Treasurer, Fidelity Group of Funds (2005–2007); Vice President, Fidelity Management ResearchCompany (2005–2007). The business address for all Trustees and Officers is 601 Congress Street, Boston, Massachusetts 02210-2805. The Statement of Additional Information of the Fund includes additional information about members of the Board of Trustees of the Fund and is available without charge, upon request, by calling 1-800-225-5291. 1 Each Trustee holds office until his or her successor is elected and qualified, or until the Trustee’s death, retirement, resignation or removal. 2 Member of Audit Committee. 3 Because Messrs. McHaffie and Vrysen are senior executives or directors with the Adviser and/or its affiliates, each of them is considered an “interested person,” as defined in the Investment Company Act of 1940, of the Fund. Annual report | Bond Fund 51 More information Trustees Investment adviser Steven R. Pruchansky, Chairman John Hancock Advisers, LLC William H. Cunningham Deborah C. Jackson Subadviser Stanley Martin * John Hancock Asset Management a division of Hugh McHaffie † Manulife Asset Management (US) LLC Dr. John A. Moore, * Vice Chairman Patti McGill Peterson * Principal distributor Gregory A. Russo John Hancock Funds, LLC John G. Vrysen † Custodian Officers State Street Bank and Trust Company Keith F. Hartstein President and Chief Executive Officer Transfer agent John Hancock Signature Services, Inc. Andrew G. Arnott Senior Vice President and Chief Operating Officer Legal counsel K&L Gates LLP Thomas M. Kinzler Secretary and Chief Legal Officer Independent registered public accounting firm Francis V. Knox, Jr. PricewaterhouseCoopers LLP Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the AuditCommittee †Non-Independent Trustee The Fund’s proxy voting policies and procedures, as well as the Fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) Web site at www.sec.gov or on our Web site. The Fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The Fund’s Form N-Q is available on our Web site and the SEC’s Web site, www.sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 1-202-551-8090 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our Web site at www.jhfunds.com or by calling 1-800-225-5291. You can also contact us: 1-800-225-5291 Regular mail: Express mail: jhfunds.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 Mutual Fund Image Operations Boston, MA 02205-5913 30 Dan Road Canton, MA 02021 52 Bond Fund | Annual report 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds.com/edelivery This report is for the information of the shareholders of John Hancock Bond Fund. 21A 5/12 It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 7/12 ITEM 2. CODE OF ETHICS. As of the end of the year, May 31, 2012, the registrant has adopted a code of ethics, as defined in Item 2 of Form N-CSR, that applies to its Chief Executive Officer, Chief Financial Officer and Treasurer (respectively, the principal executive officer, the principal financial officer and the principal accounting officer, the “Covered Officers”). A copy of the code of ethics is filed as an exhibit to this Form N-CSR. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Effective July 25, 2012, Gregory A. Russo is the audit committee financial expert and is “independent”, pursuant to general instructions on Form N-CSR Item 3. Prior to July 25, 2012, Stanley Martin was the audit committee financial expert and was “independent”, pursuant to general instructions on Form N-CSR Item 3. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. (a) Audit Fees The aggregate fees billed for professional services rendered by the principal accountant for the audits of the registrant’s annual financial statements or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements amounted to the following for the fiscal years ended May 31, 2012 and 2011. These fees were billed to the registrant and were approved by the registrant’s audit committee. Fund May 31, 2012 May 31, 2011 John Hancock Bond Fund $ 43,795 $ 36,477 (b) Audit-Related Services Audit-related fees for assurance and related services by the principal accountant are billed to the registrant or to the registrant’s investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the adviser ("control affiliates") that provides ongoing services to the registrant. The nature of the services provided was affiliated service provider internal controls reviews. Amounts billed to the registrant were as follows: Fund May 31, 2012 May 31, 2011 John Hancock Bond Fund $ 784 $ 347 Amounts billed to control affiliates were $96,255 and $91,670 for the fiscal years ended May 31, 2012 and 2011, respectively. (c) Tax Fees The aggregate fees billed for professional services rendered by the principal accountant for tax compliance, tax advice and tax planning (“tax fees”) amounted to the following for the fiscal years ended May 31, 2012 and 2011. The nature of the services comprising the tax fees was the review of the registrant’s tax returns and tax distribution requirements. These fees were billed to the registrant and were approved by the registrant’s audit committee. Fund May 31, 2012 May 31, 2011 John Hancock Bond Fund $ 2,857 $ 2,721 (d) All Other Fees Other fees billed for professional services rendered by the principal accountant to the registrant or to the control affiliates for the fiscal years ended May 31, 2012 and 2011 amounted to the following: Fund May 31, 2012 May 31, 2011 John Hancock Bond Fund $ 200 $ 182 (e)(1) Audit Committee Pre-Approval Policies and Procedures: The trust’s Audit Committee must pre-approve all audit and non-audit services provided by the independent registered public accounting firm (the “Auditor”) relating to the operations or financial reporting of the funds. Prior to the commencement of any audit or non-audit services to a fund, the Audit Committee reviews the services to determine whether they are appropriate and permissible under applicable law. The trust’s Audit Committee has adopted policies and procedures to, among other purposes, provide a framework for the Committee’s consideration of audit-related and non-audit services by the Auditor. The policies and procedures require that any audit-related and non-audit service provided by the Auditor and any non-audit service provided by the Auditor to a fund service provider that relates directly to the operations and financial reporting of a fund are subject to approval by the Audit Committee before such service is provided. Audit-related services provided by the Auditor that are expected to exceed $25,000 per year/per fund are subject to specific pre-approval by the Audit Committee. Tax services provided by the Auditor that are expected to exceed $30,000 per year/per fund are subject to specific pre-approval by the Audit Committee. All audit services, as well as the audit-related and non-audit services that are expected to exceed the amounts stated above, must be approved in advance of provision of the service by formal resolution of the Audit Committee. At the regularly scheduled Audit Committee meetings, the Committee reviews a report summarizing the services, including fees, provided by the Auditor. (e)(2) Services approved pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X: Audit-Related Fees, Tax Fees and All Other Fees: There were no amounts that were approved by the Audit Committee pursuant to the de minimis exception under Rule 2-01 of Regulation S-X. (f) According to the registrant’s principal accountant for the fiscal year ended May 31, 2012, the percentage of hours spent on the audit of the registrant's financial statements for the most recent fiscal year that were attributed to work performed by persons who were not full-time, permanent employees of principal accountant was less than 50%. (g) The aggregate non-audit fees billed by the registrant’s principal accountant for non-audit services rendered to the registrant and rendered to the registrant's control affiliates for the fiscal years ended May 31, 2012 and 2011 amounted to the following: Trust May 31, 2012 May 31, 2011 John Hancock Sovereign Bond Fund $ 3,334,303 $ 1,911,865 (h) The audit committee of the registrant has considered the non-audit services provided by the registrant’s principal accountant to the control affiliates and has determined that the services that were not pre-approved are compatible with maintaining the principal accountant’s independence. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. The registrant has a separately-designated standing audit committee comprised of independent trustees. Effective July 25, 2012, the members of the audit committee are as follows: Gregory A. Russo - Chairman Dr. John A. Moore Steven R. Pruchansky Prior to July 25, 2012, the members of the audit committee were as follows: Stanley Martin - Chairman Dr. John A. Moore Patti McGill Peterson ITEM 6. SCHEDULE OF INVESTMENTS. (a) Not applicable. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The registrant has adopted procedures by which shareholders may recommend nominees to the registrant's Board of Trustees. A copy of the procedures is filed as an exhibit to this Form N-CSR. See attached “John Hancock Funds – Nominating, Governance and Administration Committee Charter”. ITEM 11. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-CSR, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal half-year (the registrant's second fiscal half-year in the case of an annual report) that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1) Code of Ethics for Covered Officers is attached. (a)(2) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are attached. (b)(1) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, and Rule 30a-2(b) under the Investment Company Act of 1940, are attached. The certifications furnished pursuant to this paragraph are not deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section. Such certifications are not deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the Registrant specifically incorporates them by reference. (c)(1) Submission of Matters to a Vote of Security Holders is attached. See attached John Hancock Funds  Nominating, Governance and Administration Committee Charter. (c)(2) Contact person at the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Sovereign Bond Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: July 23, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: July 23, 2012 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: July 23, 2012
